Case 20-11413-KBO   Doc 288-1   Filed 07/07/20   Page 1 of 54




        EXHIBIT A
              Case 20-11413-KBO               Doc 288-1         Filed 07/07/20         Page 2 of 54




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                           Chapter: 11

LVI INTERMEDIATE HOLDINGS, INC., et al.,                         Case No. 20-11413 (KBO)
                                                                 (Jointly Administered)
                          Debtors.1


        DECLARATION OF EDWARD T. GAVIN, CTP IN SUPPORT OF THE
        APPLICATION OF THE OFFICIAL COMMITTEE OF UNSECURED
     CREDITORS FOR AN ORDER UNDER BANKRUPTCY CODE SECTIONS 1103
        AND 328 AND BANKRUPTCY RULE 2014(A)(I) AUTHORIZING THE
         EMPLOYMENT AND RETENTION OF GAVIN/SOLMONESE LLC
       NUNC PRO TUNC TO JUNE 23, 2020 AS FINANCIAL ADVISOR TO THE
             OFFICIAL COMMITTEE OF UNSECURED CREDITORS


            I, Edward T. Gavin, CTP2 hereby declare under penalty of perjury:

            1.       I am a Managing Director of the firm Gavin/Solmonese LLC (“Gavin/Sol-

   monese”), with offices at 919 N. Market Street, Suite 600; Wilmington, DE 19801 and other

   locations, and I am duly authorized to make this statement on behalf of Gavin/Solmonese.

   This Declaration is given in support of the Application of the Official Committee of Unse-




   1         The Debtors in these cases, along with the last four digits of their respective federal taxpayer identi-
   fication numbers are as follows: LVI Intermediate Holdings, Inc., (7674);Total Vision Institute, LLC (7571);
   QualSight, LLC (3866); The LASIK Vision Institute, LLC (7564); Cataract Vision Institute, LLC (7697);
   Healthcare Marketing Services, LLC (9982); Cataract Vision Institute Florida, LLC (3423); TLC Vision Center
   Holdings, LLC (5400); TLC Vision Centers, LLC (8271); TLC Whitten Laser Eye Associates, LLC (0182);
   TruVision, LLC (3399); TruVision Contacts, LLC (3399); Laser Eye Surgery, LLC (3448); TLC Laser Eye
   Centers (Refractive I), LLC (2702); TLC The Laser Center (Pittsburgh) L.L.C. (2881); TLC The Laser Center
   (Indiana) LLC (8456); TLC The Laser Center (Institute), LLC (0959); and LVI Missouri, LLC (7088). The
   Debtors’ executive headquarters are located at 1555 Palm Beach Lakes Blvd., Suite 600, West Palm Beach,
   Florida 33401.

   2         The suffix “CTP” refers to “Certified Turnaround Professional”, a credential awarded by the Asso-
   ciation of Certified Turnaround Professionals based upon, inter alia, at least five years experience as a turna-
   round professional, passage of a rigorous examination, an extensive background check, and maintenance of
   continuing professional education.
         Case 20-11413-KBO           Doc 288-1          Filed 07/07/20   Page 3 of 54




cured Creditors for an Order Under Bankruptcy Code Sections 328 and 1103 and Bank-

ruptcy Rule 2014(a) Approving the Employment and Retention of Gavin/Solmonese LLC

Nunc Pro Tunc to June 23, 2020, as Financial Advisor to the Official Committee of Unse-

cured Creditors, in part on personal knowledge and in part on information and belief based

on discussions with individuals at Gavin/Solmonese whom I consider reliable for the pur-

poses of the matters discussed, and in part on reviewing records provided to me by

Gavin/Solmonese colleagues and employees.

        2.      Gavin/Solmonese has extensive experience and expertise as financial advi-

sors and turnaround management specialists in bankruptcy and reorganization proceedings.

The Official Committee of Unsecured Creditors (the “Committee”) in these cases seeks the

employment of Gavin/Solmonese to provide financial advisory services for the Committee

in connection with carrying out its fiduciary duties and responsibilities under Chapter 11 of

Title 11 of the United States Code (the “Bankruptcy Code”) consistent with §1103(c) and

other provisions of Title 11.

        3.      Gavin/Solmonese is well-qualified to provide financial advisory services to

the Committee of LVI Intermediate Holdings, Inc. et al (the “Debtors”) in these Chapter 11

cases. Gavin/Solmonese professionals have broad-based experience and a respected repu-

tation as financial advisors in bankruptcy and reorganization proceedings. Through

Gavin/Solmonese, the Committee will have the benefit of such knowledge and experience

as may be needed.

        4.      Gavin/Solmonese is not a law firm and does not “represent” clients in the

sense that attorneys do, nor is Gavin/Solmonese subject to licensing requirements or con-

flicts of interest regulations pursuant to state law.



                                                2
         Case 20-11413-KBO          Doc 288-1      Filed 07/07/20     Page 4 of 54




       5.      Gavin/Solmonese has numerous employee professionals (“Employees”)

(and, as of this writing, two non-employee independent contractors (“Associates”) neither

of which will work on this matter). The Associates each have written independent contractor

agreements with Gavin/Solmonese or its predecessor entities, pursuant to which they may

provide services to Gavin/Solmonese or its predecessor and, through Gavin/Solmonese, to

its clients, through a business entity owned by each Associate and of which the Associate is

the sole employee, except possibly for family members. Each of the Associates or their

respective business entities does all or substantially all of its business with Gavin/Solmonese

or its predecessor, and all of them are considered regular members of Gavin/Solmonese’s

professional staff and may be featured in Gavin/Solmonese’s marketing literature and on its

website. Compensation received by the Employees and Associates or their respective enti-

ties is based in substantial part upon fees received by Gavin/Solmonese from each of

Gavin/Solmonese’s clients on whose cases they work. Gavin/Solmonese has two Principals,

one of whom is an employee and one of whom is an equity holder of Gavin/Solmonese

whose services are provided through a personal corporation that engages in the sole activity

of providing the Principal’s services to Gavin/Solmonese and has no other employees, busi-

ness activity or connections. Compensation received by the equity holder Principal is not

based upon fees received by Gavin/Solmonese from any given client of Gavin/Solmonese’s

on whose cases they work.

       6.      Gavin/Solmonese has undertaken an extensive examination of its database of

existing and former clients to determine whether it had or has any connections with parties

in interest in these cases. Specifically, based upon the information provided by the Debtors,

Gavin/Solmonese’s analysis included: the Court; the Debtors; the Debtors' insiders, the thirty



                                              3
         Case 20-11413-KBO          Doc 288-1      Filed 07/07/20     Page 5 of 54




(30) largest unsecured creditors of the Debtors as listed on the Debtors' petition; profession-

als for the Debtors; the United States Trustee’s Office; the Debtors' current officers and di-

rectors; and any known parties to any known executory contracts sought to be rejected by

the Debtors, and all other parties appearing on Appendix “A” to this Declaration.

       7.      Based on the database examination specified above, Gavin/Solmonese

wishes to disclose as follows: The Debtors have retained or seek to retain Cole Schotz, P.C.

as their legal counsel, Alvarez & Marsal as their financial advisor and Raymond James &

Associates as investment banker. Gavin/Solmonese is presently engaged as financial advisor

to the VG Liquidating Trust, for which entity Cole Schotz, P.C. serves as counsel. The

debtors’ board of directors is represented by Saul Ewing Arnstein & Lehr LLP. Gavin/Sol-

monese is liquidating trustee for the Limitless Mobile Liquidating Trust, an entity for which

Saul Ewing Arnstein & Lehr LLP serves as counsel. Banyon Street/GAP Satellite Place 400

Owner, LLC is represented by Wiles & Wiles, LLP; 555 Associates is represented by Kurtz-

man | Steady, LLC; Tower 1555, LLLP is represented by Furr and Cohen, P.A.; Alcon La-

boratories is represented by Greenberg Traurig; OptumRx, Inc. is represented by Shipman

& Goodwin LLP; Wann Corporation and Blaymore I, LP are represented by Campbell &

Levine, LLC and Metz Lewis Brodman Must O’Keefe LLC; PJP PropCo II, LLC is repre-

sented by Pepper Hamilton, LLP; Oakland Common Acquisitions LLC is represented by

Honigman LLP; Treeline 100-300 CGP LLC is represented by Forcelli Deegan Terrana

LLP; Regions Bank is represented by Burr & Forman LLP; Tysons Park Place II LLC is

represented by Offit Kurman, P.A.; Bellevue Lincoln Plaza, LLC is represented by Miller

Nash Graham & Dunn LLP; Brandywine Operating Partnership, L.P. is represented by Sirlin

Lesser & Benson, P.C.; Genesis Building Ltd. is represented by Meyers, Roman, Friedberg



                                              4
         Case 20-11413-KBO          Doc 288-1     Filed 07/07/20      Page 6 of 54




& Lewis LPA; Camelback 2929 Owner, LLC is represented by Ballard Spahr LLP. Class

action plaintiff Tamara Williams is represented by Cross & Simon, LLC. Finally, the Offi-

cial Committee of Unsecured Creditors has proposed to retain Morrison & Foerster LLP and

Morris James LLP as its counsel. Gavin/Solmonese has in the past, either directly or through

predecessors, worked in the same cases as, and may currently work in the same cases as,

some of the professional firms that will be involved in these cases, including those set forth

above, in connection with matters wholly unrelated to these Chapter 11 proceedings. One or

more individual creditors of the Debtor may also be creditors in other, unrelated, cases in

which Gavin/Solmonese is employed, either as an advisor or as a post-confirmation liqui-

dating trustee. In addition, Gavin/Solmonese has been in the past and may, in the future, be

referred to clients by some or all of the professional firms referenced herein and may refer

opportunities for work to the professional firms referenced herein.

       8.      I hereby disclose, pursuant to Bankruptcy Rules 2014 and 5002, that neither

I, nor any employee of GavinSolmonese, are a relative of the bankruptcy judge approving

this appointment, nor any employee of this Court. Therefore, I believe that the Court may

approve the retention of Gavin/Solmonese LLC in this matter.

       9.      In an effort to comply with guidance with respect to disclosures pursuant to

Bankruptcy Rule 2014 and the means by which these disclosures are best managed,

Gavin/Solmonese has implemented a series of steps to be followed by all Employees and

Associates when seeking engagement in a case by an Official Committee (the “Creditor

Contact Disclosure Protocol”). Gavin/Solmonese trifurcates the members of the creditors

body into distinct groups for purposes of this disclosure, based on the degree of contact

with the respective creditors prior to the organizational meeting of the Committee: Creditor



                                              5
          Case 20-11413-KBO         Doc 288-1      Filed 07/07/20     Page 7 of 54




Discussions; Creditor Contacts, and; Creditor No-Contacts.

                       a. Creditor Discussions are those instances where Gavin/Solmonese

contacted a member of the largest creditors list as filed by the Debtor with their bankruptcy

petition and where the creditor invited Gavin/Solmonese to send along overview infor-

mation about NHB via email and where the creditor may have initiated contact with

Gavin/Solmonese or where substantive discussions occurred with between Gavin/Sol-

monese, the creditor and/or the creditor’s counsel. No creditor discussions occurred.

                       b. Creditor Contacts are those instances where Gavin/Solmonese

made telephonic or email contact with a creditor but, either due to lack of interest in serv-

ing on the committee on the creditors’ part or because the creditor did not wish to receive

any information from Gavin/Solmonese (for any reason), no information about Gavin/Sol-

monese was sent and no further contact occurred. Creditor Contacts occurred with no cred-

itors.

                       c. No-Contact Creditors are those instances where, for any reason,

no contact was made with a creditor. No-Contact Creditors are, by process of elimination,

those members of the creditors list not already mentioned herein.

         10.   Gavin/Solmonese has an affiliated separate legal entity, NHB Capital Part-

ners, LP (“NHBCP”). NHBCP is an affiliate that sources investment capital to be invested

as debt or equity in distressed companies in North America, and sources investment and/or

lending opportunities for NHBCP’s Limited Partner(s) (the “LP” or “LPs”). NHBCP earns

a transaction fee for each funded transaction. The amount of the transaction fee is a fixed

percentage of the total funding transaction amount.




                                              6
         Case 20-11413-KBO          Doc 288-1      Filed 07/07/20    Page 8 of 54




       11.     As of the date of this Declaration, NHBCP currently has a single Limited

Partner (“LP”), Saybrook Corporate Opportunity Fund. NHBCP may, in the future, have

different or additional LPs. At no time in the past, nor at any time in the future, will NHBCP

LPs be affiliates of Gavin/Solmonese. They are independent unrelated entities with their own

fiduciary obligations to their own investors. Gavin/Solmonese is not an investor in any LPs.

       12.     Due diligence responsibilities related to potential transactions involving

NHBCP transactions are those of the LPs and neither Gavin/Solmonese nor its Employees

or Associates are involved in such transactions, unless engaged separately by the LPs on a

basis unrelated to any existing Gavin/Solmonese engagements.

       13.     The terms of the Joint Venture and Partnership agreements provide that

Gavin/Solmonese has no requirement to show opportunities to NHBCP in cases where

Gavin/Solmonese is engaged by a party in interest in a case filed under Chapter 11 of the

Bankruptcy Code, or in any matter that is court-supervised (such as an Assignment for the

Benefit of Creditors, Receivership or other court-supervised disposition of assets). There-

fore, NHBCP will not participate in these cases.

       14.     In cases in which Gavin/Solmonese has been retained with Bankruptcy Court

approval, Gavin/Solmonese may show opportunities for investment, issuance of debt or pur-

chase of assets to entities that may be LPs. Such transactions are unrelated to NHBCP.

Therefore, Gavin/Solmonese may, in the course of informing potentially interested parties

of the opportunity to acquire some or all of the Debtors’ assets, show this opportunity to one

or more LPs or to parties who are, without Gavin/Solmonese’s knowledge, investors in the

LPs. Gavin/Solmonese has no economic interest in the investment activities of NHBCP LPs

in transactions that are not initiated by NHBCP. Thus, a LP executing an acquisition that is



                                              7
            Case 20-11413-KBO                   Doc 288-1           Filed 07/07/20           Page 9 of 54




not sourced by NHBCP results in no economic benefit to NHBCP or Gavin/Solmonese. Ac-

cordingly, neither Gavin/Solmonese nor NHBCP will benefit from any transaction in these

cases.

          15.       Gavin/Solmonese’s standard agreements (which are utilized only in non-

bankruptcy engagements or in those bankruptcy cases where Gavin/Solmonese is engaged

by a Debtor in Possession) include a disclosure of NHBCP and provide both Gavin/Sol-

monese’s clients and the lenders to Gavin/Solmonese’s clients with “opt-in” and “opt-out”

rights with respect to NHBCP consideration of any financing, investment or sale opportu-

nities that might arise with respect to that client. At all times, NHBCP and Gavin/Sol-

monese adhere strictly to the Turnaround Management Association’s Code of Ethics and,

in particular with respect to NHBCP, Ethical Standard 2.7 (Ownership)3.

          16.       Additionally, neither I, nor Gavin/Solmonese, nor any Employee or profes-

sional of Gavin/Solmonese, nor any Associate of Gavin/Solmonese, insofar as I have been

able to ascertain:

                    a.        is a creditor of the Debtors;

                    b.        is a direct or indirect equity interest holder of the Debtors;

                    c.        is or has been an officer within two years before commencement of

these Chapter 11 cases, director or employee of the Debtors or an “insider” of the Debtors




3 E.S. 2.7 (Ownership):
(A) TMA recognizes the difficulties involved with respect to equity ownership of a troubled company client; (B) If a
member owns or obtains a direct or indirect financial interest in a client, such interest must be disclosed to creditors and
stockholders of the client on a timely basis, must be negotiated prior to the assignment and additional equity ownership
should not be negotiated during the course of an engagement; (C) If an equity interest in a troubled business client results
in the member gaining control of the client, the conditions and circumstances whereby the interest is obtained should be
set forth in writing and agreed to prior to commencement of the engagement. Equity interests held by parties affiliated
with the member shall be aggregated with the member's direct interest to determine whether or not the member would
control the client. The member should insist that the client obtain legal counsel to represent the client with respect to ne-
gotiating and documenting the equity interest to be obtained by the member.

                                                             8
          Case 20-11413-KBO         Doc 288-1      Filed 07/07/20     Page 10 of 54




as that term is defined in § 101(31) of Title 11 of the United States Code, 11 U.S.C. § 101

(the “Bankruptcy Code”);

                d.     presently provides services to a creditor or equity interest holder of

the Debtors, or a person otherwise adverse or potentially adverse to the Debtors or the

Debtors' estates on any matter that is related to the Debtors or the Debtors' estates or, except

as described in paragraph 7 above, on any matter that is unrelated to the Debtors or the

Debtors' estates;

                e.     except as described in paragraph 7 above, has any other connection

with the Debtors, their creditors, the Trustee, the Office of the United States Trustee or any

employee of that office or any other parties in interest; or

                f.     has any other interest, direct or indirect, which may affect or be af-

fected by the provision of services proposed hereunder.

          17.   Gavin/Solmonese will provide services to no entity other than the Committee

in connection with these Chapter 11 cases.

          18.   To the best of my knowledge, information and belief, except as set forth

herein, there are no other instances where Gavin/Solmonese has, has had, or might be

deemed to have or have had connections with the Debtors, creditors, or other parties in in-

terest.

          19.   Gavin/Solmonese has not received a retainer.

          20.   Gavin/Solmonese has agreed to be employed by the Committee at the firm’s

customary, hourly rates for comparable matters and understands that the firm’s compensa-

tion is to be paid and the expenses and costs are to be reimbursed upon application to the

Court and is subject to the Court’s approval and/or pursuant to any administrative procedures



                                               9
         Case 20-11413-KBO          Doc 288-1      Filed 07/07/20     Page 11 of 54




established by order of the Court, after notice and a hearing. Gavin/Solmonese anticipates

that the following are the core team of advisors who will be primarily responsible for this

engagement and the current hourly rates, which Gavin/Solmonese customarily charges for

their services:

                  Edward T. Gavin, CTP                $750.00 /hour
                  Stanley Mastil                      $500.00 /hour


        21.       Other professionals, Employees and Associates at Gavin/Solmonese may be

called upon from time to time as the need and issues arise to provide services to the Com-

mittee in respect of certain aspects of these Chapter 11 cases. Hourly rates of Employees

and associates of Gavin/Solmonese range from $250.00 to $750.00 per hour. Reasonable

travel time will be charged at one-half of the applicable hourly rate unless actual work is

performed during such travel time, in which case the full hourly rate will be charged.

Gavin/Solmonese’s rates may change from time to time in accordance with Gavin/Sol-

monese’s established billing practices and procedures. Gavin/Solmonese will maintain de-

tailed, contemporaneous records of time and necessary expenses provided or incurred in

connection with the rendering of the financial advisory services described above by category

and nature of the services rendered.

        22.       Gavin/Solmonese customarily and generally charges clients for the costs of

support services the firm provides in connection with provision of professional services,

including, without limitation, photocopying charges, long distance telephone calls, facsimile

transmissions, messengers, courier mail, secretarial and administrative overtime and tempo-

rary services, travel, lodging and catering for meetings. Some of these services are provided

by Gavin/Solmonese, in which case the charges are set by Gavin/Solmonese, and others are



                                              10
        Case 20-11413-KBO          Doc 288-1      Filed 07/07/20     Page 12 of 54




provided by third party service providers, in which case the charges are set by the providers.

Gavin/Solmonese will charge the cost of these expenses in a manner and at rates consistent

with charges generally made to the firm’s other clients. All such charges for which

Gavin/Solmonese seeks payment are subject to Court approval and/or pursuant to any ad-

ministrative procedure established by Order of the Court.

       23.     No agreement or understanding exists between Gavin/Solmonese and any

other person (other than members or employees of the firm as disclosed herein) to share

compensation received for services to be rendered in connection with services to be provided

hereunder. No representations have been received or made by Gavin/Solmonese nor any

member or associate thereof, in respect of compensation in connection with these cases other

than in accordance with the provisions of the Bankruptcy Code.

       24.     By reason of the foregoing, I believe that Gavin/Solmonese is eligible for

employment and retention by the Committee pursuant to Sections 328 and 1103 of the Bank-

ruptcy Code and applicable rules of bankruptcy procedure.


Dated: July 7, 2020                   By:_______________________________________
                                            Edward T. Gavin, CTP




                                             11
              Case 20-11413-KBO               Doc 288-1        Filed 07/07/20         Page 13 of 54




                                                 APPENDIX “A”

                                  LVI Intermediate Holdings, Inc., et al.
                                      Potential Parties in Interest1

Debtors                                                       Lasik Vision Institute
LVI Intermediate Holdings, Inc.                               LCA Vision, Inc.
Total Vision Institute, LLC                                   LVI Group Holdings, LLC
QualSight, LLC                                                LVI Group Holdings, LP
The LASIK Vision Institute, LLC                               LVI-TLC Intermediate Blocker, Inc.
Cataract Vision Institute, LLC                                LVI Intermediate Holdings, Inc.
Healthcare Marketing Services, LLC                            LVI Missouri
Cataract Vision Institute Florida, LLC                        Memphis Refractive, LLC
TLC Vision Center Holdings, LLC                               Millennium Vision, Inc.
TLC Whitten Laser Eye Associates, LLC                         Mountain States Health Alliance
TLC Vision Centers, LLC                                       New York Eye Specialists
TruVision, LLC                                                Pittsburgh Laser Eye Surgery Center
TruVision Contacts, LLC                                       Providence Refractive
Laser Eye Surgery, LLC                                        QualSight Inc.
TLC Laser Eye Centers (Refractive I), LLC                     SD II Eyeglasses Blocker Corp.
TLC The Laser Center (Pittsburgh) L.L.C.                      Sunglasses Mergerco, LLC
TLC The Laser Center (Indiana) LLC                            The LASIK Vision Institute
TLC The Laser Center (Institute), LLC                         TLC Big Sky Laser Inc.
LVI Missouri, LLC                                             TLC Laser Eye Centers
                                                              TLC Laser Eye Centers (Refractive I) Inc.
Debtor Affiliates (current and/or former)                     TLC Laser Eye Centres
and Trade Names                                               TLC London
Advanced Laser Cataract of Oklahoma                           TLC The Laser Center (Indiana)
Atlantic Eye                                                  TLC The Laser Center (Institute) Inc.
Bernitsky Vision                                              TLC The Laser Center (London) Inc.
Bismark Refractive                                            TLC The Laser Center (Moncton), Inc.
Campen Eye Care, LLC                                          TLC The Laser Center (Pittsburgh)
Cataract Vision Institute                                     TLC The Laser Center (Refractive I)
Eau Claire Refractive                                         TLC The Laser Center (Tri-Cities), Inc.
Fisher Eye and Laser Center                                   TLC The Laser Eye Centers
Global Eye and Laser                                          TLC Tri Cities Laser Center Inc.
Global Laser Vision Center                                    TLC Vision Center Holdings
Gordon Schanzlin New Vision Institute                         TLC Vision Centers, Inc.
Healthcare Marketing Services                                 TLC Vision Corporation
Indianapolis Laser Eye Surgery Center                         TLC Vision (USA) Corporation
Johnson City Medical Center Hospital, Inc.                    TLC Whitten Laser Eye Associates
Laguna Hills Refractive, LLC                                  TLC Wildcard Corp.
Laser Eye Surgery                                             Total Vision Institute
Laser Vision Center of Edina                                  TruVision, Inc.

1
 This list (and the categories contained herein) is for the purpose of a conflicts check only and should not be relied
upon by any party as a list of creditors or for any other purpose.


60987/0001-20345903v4
              Case 20-11413-KBO     Doc 288-1      Filed 07/07/20    Page 14 of 54




TruVision Contacts, Inc.                          LASIK Management Louisville, LLC
Vision Group Holdings, LLC                        LASIK Management Orlando, LLC
Vision Surgery & Laser Center, a                  LASIK Management Tampa, LLC
Surgical/Medical Group, Inc., dba Gordon &        Providence Refractive LLC
 Weiss Vision Institute, a Surgical/Medical       TLC The Laser Center (Tri Cities), Inc. fka
 Group, Inc.                                       TLC Tri Cities Laser Center Inc. fka Johnson
Whiting Clinic                                     City Medical Center Hospital, Inc. fka
TLCVision®                                         Mountain States Health Alliance
LASIK SelectSM                                    TLC Vision (Canada) Corp.
LaserVision®
OR Partners®                                      Current and Former Officers and Directors
Midwest Surgical ServicesSM
Vision Source! SM                                 Charice Y. Anderson
                                                  Ronald Antoniewicz
Equity Holders                                    Lindsay T. Atwood
9597930 Canada Inc.                               Linck Bascomb
7761210 Canada Inc.                               David Benson
9876367 Canada Inc.                               Udell R. Blackham
La Caisse de depot et placement du Quebec         Ellen Jo Bochert
4114710 Canada Inc.                               Juan Bojorquez
Dr. Avi Wallerstein                               Ben L. Cook
4114728 Canada Inc.                               Dr. Sam Cox
Dr. Mark Cohen                                    John Doyle
Falcon Strategic Partners IV, L.P.                Chris Folsom
Macquarie Sierra Investment Holdings Inc.         J. Scott Gentry, O.D.
LVI Super Intermediate Holdings, Inc.             Larry Handen
LVI HoldCo, LLC                                   William Heinrich
                                                  Thomas F. Hickey, OD
Non-Debtor Guarantors                             Markus Hockenson
LVI HoldCo, LLC                                   Tom Hodge
LVI Intermediate Holdings II, LLC                 Lee A. Hofer, MD
Sunglasses Intermediate Blocker, Inc. fka         Ronald J. Kelly
 LVI-TLC Intermediate Blocker, Inc.               Brendan Kissane
TLC Vision Capital, LLC                           Jeffrey Landblom
                                                  Monte Leidenix, MD
Non-Debtors Affiliates                            Bill Leonard
Bismarck Refractive, LLC                          Karen W. Levy
Eau Claire Refractive, LLC                        Alan Marshall
Laser Vision Center of Edina, LLC                 Frank McMahon
LASIK Management Albany, LLC                      William McMillin
LASIK Management Austin, LLC                      Chantel Mercier
LASIK Management Hackensack, LLC                  Lisa Melamed
LASIK Management Hartford, LLC                    Raymond Monteleone
LASIK Management Houston, LLC                     Carr Moody
LASIK Management Indianapolis, LLC                Nadine Pelletier
LASIK Management Jacksonville, LLC                Dr. Ricard Phillips
LASIK Management Long Island, LLC                 Ann Marie Piana

                                              2
60987/0001-20345903v4
              Case 20-11413-KBO   Doc 288-1       Filed 07/07/20   Page 15 of 54




Tom Piteo                                        MetLife Investment Advisors, LLC
James F. Rogers                                  Maranon Loan Funding 2015-1, LTD.
Jon D. Seawright                                 Maranon Loan Funding 2016-1, LTD.
Connie C. Shen                                   Maranon Capital, L.P.
John Sieger                                      Maranon Capital Ultimate General Partner
Harvey L. Tepner                                  LLC
Rolando Toyos, MD                                Maranon Loan Funding 2018-1, LTD.
David Tripp
Dr. William Tullo                                Other Debt Holders
Andrew Wampler                                   Alcon Vision, LLC – Installment Loan Agmt
Irene Wang                                       TLC Vision (Canada) Corporation –
Jim Wilder                                       Intercompany Loan
Kathryn Wilhoit
William Wolz                                     Debtors’ Proposed Professionals
Larry Workoczeski                                Cole Schotz P.C.
Darren Yaphe                                     Raymond James & Associates, Inc.
                                                 Alvarez & Marsal Health Care Industry Group, LLC
Lenders                                          Ford & Harrison LLP
LBC Credit Partners III, L.P., as                Cooley LLP
 Administrative Agent                            Katten Muchin Rosenman LLP
LBC Credit Funding III, L.P.                     Grant Thornton LLP
LBC Credit Funding III GP, LLC                   Bryan Cave Leighton Paisner LLP
LBC Credit Partners Parallel III, L.P.           Alvarez & Marsal Capital
LBC III KB Funding, LLC                          Alvarez & Marsal North America, LLC
LBC Credit Management, L.P.                      Donlin Recano & Company, Inc.
LBC III JC Funding, LLC                          Waller Lansden Dortch & Davis, LLP
Audax Senior Loan Fund SPV, LLC                  RSM US LLP
Audax Credit Opportunities Offshore Ltd.         Saul Ewing Arnstein & Lehr LLP
Audax Credit Opportunities (SBA), LLC            Paladin Global Partners
Audax Credit Strategies (SCS) SPV, LLC           Sharon Brown
Audax Senior Loan Insurance Fund SPV, LLC        Nelson Mullins
Teachers Insurance and Annuity Association       Rasky Partners
 of America
Nuveen Alternatives Advisors LLC                 Cash Management Banks
TIAA Churchill Middle Market CLO I Ltd.
Churchill Asset Management LLC                   Bank of America
Churchill MMSLF Funding 1, LLC                   BB&T
TGAM Churchill Middle Market Senior Loan         JPMorgan Chase Bank, N.A.
 Fund, LP                                        First Bank
Churchill LLC                                    Key Bank National Association
Churchill MMSLF GT 1                             Regions Bank
TGAM Churchill Fund GP LLC                       Wells Fargo Bank
JFIN Fund III LLC
JFIN Asset Management LLC                        Other Banks
JFIN MM CLO 2014 Ltd.                            Synchrony Bank
Apex Credit Partners LLC                         The Toronto-Dominion Bank (aka TD Bank)
Jefferies Finance LLC                            Citizens Bank of Pennsylvania

                                             3
60987/0001-20345903v4
              Case 20-11413-KBO     Doc 288-1        Filed 07/07/20    Page 16 of 54




JPMorgan Chase Bank, NA Canada                      Bayou Verret Lands, LLC
                                                    BDG Galleria 75, LLC as successor in interest
Current and Former Landlords                         to Cousins Properties Incorporated
1021 Pinnacle Point LLC                             Bel-Red Medical Dental Center, LLC
11200 Rockville Pike, LLC                           Bellevue Lincoln Plaza, LLC
1133-300 Member, LLC                                Bestest, LLC
1133-300 Westchester Avenue, LLC                    Billingsley Road Partners, LLC
1133-399 Member, LLC                                Blaymore I, LP
1133-399 Westchester Avenue, LLC                    Blenheim DC I LLC
1375 Kings Highway LLC                              Brandywine Charlottesville LLC
16 Court Street Owner LLC                           Brandywine Operating Partnership, L.P.
1801 K Street Investors, L.L.C.                     Brandywine Realty Trust
20350 TDR, LLC                                      BRE IL Office Owner LLC
2418 Crossroads Drive L.L.C.                        Bridgeport Point Investors, LLC
2526 Investment Co.                                 Brigid Capital, LLC
2526 Investment Co., L.L.C.                         Broe Real Estate Services, Inc.
300 Main Street, Inc.                               Butler Investment Group, LLC
3030 North Rocky Point Drive, LLC                   CAM Plantation LLC
3595 Grandview Parkway Holdings, LLC                Camelback 2929 Owner, LLC
360Partners Consulting LP                           Carolina Vision Optometrists, PLLC
399 Crosswest of New York, LLC                      Casella Watertower, LLC
400 Fifth Avenue – VEF III, LLC                     Castle Creek Investment Group, Inc.
5 CP LLC                                            Castle Creek Investment Group, LLC as
555 Associates                                       successor in interest to New Boston Moat
555 Investors                                        Limited Partnership
A & B Properties Inc., successor by merger to       Castle Creek Property L.L.C.
 WDCI, Inc.                                         CH Realty VII/R Tualatin Bridgeport L.L.C.
ABS of Naples, LLC                                  Charles-Orms Associates
Adventus Rosemont #3 GP LLC                         Charlotte Medical Plaza Partners, LLC
Adventus US Realty #7 LP as successor in            Chesapeake Eye Care and Laser Center. P.C.
  interest to AG-WOA Columbia Centre III            CIM/11600 Wilshire (Los Angeles) GP, LLC
 Owner, L.L.C.                                      CIM/11600 Wilshire (Los Angeles), L.P.
AHP Venture I, L.L.C.                               Citimark Management Co., Inc., as agent for
Albany Enterprises, LLC                              New Boston Moat LP
AP-Fletcher Parkway LLC                             CPI/AHP Charlotte MOB Owner. L.L.C.
Arden Realty, Inc.                                  Cranbrook Group, Inc.
Arden Realty Limited Partnership                    Cranbrook Realty Investment Fund, L.P. dba
AREP Meridian I LLC                                  Airport Corporate Centre
Ashcraft Real Estate & Development Corp.            CRP Investors, LLC
Atrium MT, LLC                                      CRP-2 Chesterfield, LLC
Aventine Partners                                   CV 363 Centennial Parkway, LLC
Aventine TSA Ltd.                                   Dow, Lange, & Hofer, LLC
BA DC I LLC                                         DRA CRP Germantown Center, L.P.
Ballas Place, L.L.C.                                EastGroup Properties, L.P.
Banyan Street/GAP Satellite Place 400               EastGroup Properties General Partners, Inc.
Owner, LLC                                          Executive Center Member LLC
                                                    Executive Center Wisconsin, LLC

                                                4
60987/0001-20345903v4
              Case 20-11413-KBO     Doc 288-1        Filed 07/07/20   Page 17 of 54




Faith Et Fils, Inc.                                 Kirkorian Enterprises, L.L.C., as agent for
Farmington Exchange, LLC                             Summerhill Plaza Partners, LLC
FC Richmond II, LLC                                 Kirkpatrick Plaza, LLC
First Berkshire Business Trust                      Koelbel and Company
Flagship Capital Partners, LLC                      KPK Eagle Investments
Flagship Church Street, LLC                         KWC Acacia Court, LLC
Florida Management Company                          LaSalle National Trust, N.A. as successor
Foothills Retail Plaza, LLC                          Trustee
Fuller 1800 Bering GP, LLC                          Laser and Corneal Surgery Associates P.C.
Fund VIII Pointe Broward, L.P.                      LBUBS 2007-C2 Castle Creek Parkway, LLC
Fund VIII Pointe Broward, LLC                       Long Ridge Office Portfolio, L.P.
Galleria Acquisition Inc.                           Loma Ten Business Park LP
Garrison Greenville Patewood I LLC                  Maric 400, LLC
Genesis Building Ltd.                               Moneydart Services, Inc.
Georgelist Holdings, LP                             Morrison Roxborough Associates, LLC
Gibraltar Associates, Inc.                          Morrison Roxborough Properties NC, LLC
GKII 1800 Bering, LLC as successor in               Morrison Roxborough Properties Venture, LLC
 interest to Bering Office Partners, LLC and        Mountain Towers Properties, LLC
 1800 Bering, L.P.                                  MSD-DV San Bruno, LLC
GLB Aventine, L.P.                                  MVP Management, LLC
GLB Avman LLC                                       New Boston Fund, Inc.
Glenborough Aventine, LLC                           Normandy Waltham Holdings, LLC
JDKJ Partnership, LLP                               North Decatur Square Partners, LLC as
Hale Center for Refractive Surgery, LLC a/k/a        successor in interest to Cousins Properties
 Hale Vision Correction Center, Hale Vision,         Incorporated
 LLC and Hale Vision Laser and Implant              Northridge Capital, LLC
 Center                                             NTS Properties, LC
HCP Springs MOB Louisville, LLC                     O’Neill Intermediary, LLC
HGR, LLC                                            Oak Brook Place LLC
Highwoods Properties, Inc.                          Oakland Commons Acquisition, LLC
Highwoods Realty Limited Partnership                Oakland Commons Manager, Inc.
Hill Management Services, Inc.                      OKC LPOB LLC
HPN Holdings, LLC                                   Omni Combined W.E., LLC
HTA-Kendall, LLC                                    Ophthalmic Consultants of Long Island
IL-Westbrook Corporate Center, L.L.C.               ORIX Capital Markets, LLC
Insite Properties, LLC                              Overton Green GP, LLC
Investment 20350 DKF, LLC                           Overton Green Property Owner, LP
Investment 20350 RDG, LLC                           Pavilion Park, Inc.
Investment 20350 TDB, LLC                           Pembrook Maitland, Ltd.
ISB Investors, LLC d/b/a Westlake Corporate         Piedmont Center, LLC
 Park                                               Perimeter MOB LLC
JESANDREIS, LLC                                     Pistris Cavae, LLC
KBS Realty Advisors, LLC                            PJP Building Two, L.C.
KemWoodGray, LLC                                    PKY Fund II Tampa II, LLC
Kenney Avenue, LLC                                  Plymouth Campus Associates
Kenwood Place Once, LLC                             Poseidon Inland Empire, LLC
                                                    Prim Rockville Pike, LLC

                                                5
60987/0001-20345903v4
              Case 20-11413-KBO    Doc 288-1      Filed 07/07/20   Page 18 of 54




Profectis Partners LLC                           TNHYIF REIV Sierra, LLC
Prospect Fifth Ave, LLC as successor in          Treeline 100-400 GCP LLC
 interest to 400 Fifth Avenue, LLC               Triangle Family Eye Care OD PLLC
RAIT General, Inc.                               Tulsa Towers, L.L.C.
RAIT Partnership, L.P.                           Turner SMSG, LLC
Realty Associates Advisors LLC                   Tysons Park Place II LLC
Realty Associates Advisors Trust                 Urban Renaissance Property Group, Inc.
Realty Associates Fund VII LLC                   UMC, LLC as successor in interest to
Realty Associates Fund VIII LLC                   Beachstone Plaza
Realty Associates Iowa Corporation               VEF III Funding, LLC as successor in merger
Regions Financial Tower, LLLP                     to 400 Fifth Avenue – VEF III, LLC
Richard J. Kelly, Trustee of RJK Mall Road       VGCC LC
 Nominee Trust                                   Virtus-Flagship, LLC
Ridge Bluff Management Co., L.L.C.               Wellblack 1, LLC
Ridge Bluff Partners, LTD.                       Westar/Polaris III LLC
RJK Mall Road Nominee Trust                      Westwood Owner, LLC as successor in
Rochelle Park Corporate Center                    interest to The Realty Associates Fund VII,
Rosemont Concourse Operating LLC as               L.P.
 successor in interest to Jacksonville           Whitehall, LLC
 Concourse II, LLC                               Whiting Properties, LLC
S.C.P. (Aventine), Inc.                          Whitten-Perraut Laser Eye Associates P.C.
S.C. Properties (Hawaii), Inc.                   Winn Properties Inc.
SCP-Scott Perimeter Crossing LLC                 WOA Columbia Centre, LLC
Sal Investments, LLC                             WXI/AVE Gen-Par, L.L.C.
Sasi Investments, LLC                            WXI/AVE Real Estate Limited Partnership
Seven Springs Triple T Partners
Shareholder Value, LTD                           Guarantors
Silver Creek, LLC                                Perry S. Binder, M.D.
Silverman and Company, Inc., Agent for           Michael Gordon, M.D.
 Harold R. Silverman, LLC                        Nancy S. Gordon
Slosburg Real Property                           David I. Geffen, O.D.
SMII/TRP Properties/LP, L.P.                     Sylvia H. Geffen
STP Westlake, LP                                 Jack L. Weiss, M.D.
Summit Properties Inc., as successor in          Elizabeth L. Weiss
 interest to Old Oak Properties Inc.
Sunbeam Development Corporation                  Parties to Asset Purchase Agreements
Sunny Lemon, LLC                                 Therese Alban
T. Wall Properties L.L.C.                        Oday Alsheikh M.D.
Texas Name Investment Corporation                Jason Greenberg
Texas Name Limited                               HB Vision, P.C.
Texas Name Limited by N.F. Mgmt., Inc.           The Laser Center of San Antonio, LLC
The Eye Clinic of North Dakota, P.C.             Damon Pettinelli
The Pointe at Bridgeport, LLC                    Anthony Salierno
The Realty Associates Fund VII, L.P.             Chirag Shah
The Realty Associates Fund VIII, L.P.            Kenneth Smith
Tower 1555, LLLP                                 Stephen Whiteside
Toyos, Rolando, M.D.                             Randal J. Rabon, M.D.

                                             6
60987/0001-20345903v4
              Case 20-11413-KBO   Doc 288-1      Filed 07/07/20    Page 19 of 54




Bavand Youssefzadeh, D.O.                       Eyenstein
Z Eye Rental & Sales, LLC                       EyeSite
Jeffrey Zimm, M.D., P.A.                        iMedicware
                                                ITPro.TV
Executory Contracts Parties                     MacPractice
LSIH Holdco, LLC                                Management +
MD Medical Marketing Inc.                       Marketo
                                                MEDBILL
Parties to License Agreements                   Medics Elite
Furlong Vision Correction Medical Center,       Modernizing Medicine EMA
 Inc.                                           MS CRM
EyeCare Associates of South Tulsa, P.C.         MS Great Plains
GB Fisher III, D.O.P.A.                         MS Office 365
Gregory R. Cohen, M.D., P.A.                    MyCredential.com
Aran Eye Associates                             MyVisionExpress
Albert Aran, M.D.                               NexTech
WHITTEN Laser Eye Associates, P.C.              OfficeMate (Global Eye)
BMC Software, Inc.                              Patient Now
Citrix                                          Prolease
Compass Technologies                            ReqLogic
SolarWinds Worldwide, LLC                       RESCO Mobile CRM
Adobe                                           Scribe
j2 Cloud Services, Inc.                         Scribe online
j2 Global Ireland Limited                       Sharepoint
ISG Group, LLC dba IntelliSoft Group)           SumoText
Microsoft Corporation                           Tableau
Noble Systems Corporation                       TLC CRM
Optizmo Technologies, LLC
UXC Eclipse (USA) LLC                           Parties to Other Agreements
Silverpop Systems Inc.                          Alcon Laboratories, Inc., a division of
TierPoint, LLC                                   Novartis – Equipment Lease
Sophos Ltd.                                     Alcon Vision, LLC – Equip Capital Lease
Veeam Software                                  Ziemer USA, Inc. – Sales Agreement
VMware, Inc.                                    Henry Schein Inc.
San Jose Refractive LLC                         Cisco Systems Capital Corporation –
MailFinance Inc., a Neopost USA Company         Installment Payment; Lease Agmt
RCAP Leasing Inc.                               David Geffen, O.D. - Consulting Agmt
Alcon Laboratories, Inc., a division of         American Express Travel Related Services
 Novartis                                        Company, Inc.
ADP                                             Alison Gordon, M.D. - Employment Agmt
BirdEye                                         Gordon Schanzlin New Vision Institute Inc. -
Concur                                          Employment Agmt
Data Warehouse                                  Julio Echegoyen, M.D. - Employment Agmt
DocuShare                                       Farzad Yaghouti, M.D. Mmgt
eFax                                            Dan Jefferies, O.D. – General Partnership
Exact Target                                    Agmt.
Experian

                                            7
60987/0001-20345903v4
              Case 20-11413-KBO     Doc 288-1        Filed 07/07/20   Page 20 of 54




Ocular Physicians Associates, P.L.L.C. –            Consolidated Communications
Mmgt Services Agmt                                  Cox Communications
Granite Network Integration                         CPS Energy
Dina Pust, O.D. - Employment Agmt                   DirecTV
Diana Pust, O.D. - Employment Agmt                  Dish Network
Patrick Chan MD, LLC - Employment Agmt              El Paso Electric
Patrick Chan, M.D. - Employment Agmt                Eversource
Opt-Min, PA dba Whiting Clinic – Prof.              FPL
Services Agmt.                                      Florida Power & Light
Jabin Krassin, M.D. – Prof. Services Agmt.          Georgia Power
David W. Whiting, M.D. – Mmgt Services              Granite Telecommunications
Agmt                                                LG & E
e-BizSoft, Inc. – Master Services Agmt              Montana Dakota Utilities Co.
Davis Vision Inc. – Client Agmt                     National Fuel
Modus Direct, LLC – Master Services Agmt            National Grid
Stericycle, Inc. – HIPAA Compliance Service         New Mexico Gas Company
Agmt                                                Northern Illinois Gas Company (NICOR)
AMO Sales and Service, Inc. – Pricing Ltr           Northern Virginia
Agmt                                                Northwestern Energy
Johnson & Johnson Vision – Pricing Ltr              NVEnergy
Agmt                                                OG&E
Bausch + Lomb Surgical – Pricing Ltr Agmt           Oklahoma Natural Gas
Amobee dka Frontline Direct Inc. – Master           Omaha Public Power District
Services Agmt                                       Optimum
GlobalWide Media, LLC – Master Services             PG&E
Agmt                                                PNM Energy
Yelp Inc. – Purchase Order                          PSEG Co
Madrivo Media, LLC – Master Services Agmt           Puget Sound Energy
Marketing Architects, Inc. – Advertising Srvs       Rocky Mountain Power
Agmt                                                San Diego Gas & Electric
SJL Inc. – Agency Staffing Agmt                     Spectrum Business
Sensis, Inc. – Engagement Agmt                      Stericycle
Spire Vision LLC – Master Services Agmt             TDS Metcom
Vincodo, LLC – Master Services Agmt                 Telus Communications
                                                    Texas Gas Service
Utility Providers                                   TPX Communications
                                                    US Internet Corp
Albuquerque Water Utility                           Verizon Wireless
AT&T                                                Waste Connections, Inc-OKC
Barking Dog Communications, LLC                     Waste Pro of Florida
Birch Communications/Fusion Connect                 West View Water
Broadview/Windstream Enterprise                     Windstream
Bullseye                                            XCEL Energy
Century Link                                        XO Communications Services, LLC
COMCAST                                             Your Local Answer
COMED
Concorde Communications                             Major Insurers and Brokers

                                                8
60987/0001-20345903v4
              Case 20-11413-KBO   Doc 288-1    Filed 07/07/20   Page 21 of 54




Affiliated FM Insurance Company               Ohio Bureau of Workers Compensation
AIG (WorldSource)
AIG Specialty Insurance Co.                   Other Governmental Agencies
Aon Risk Services, Inc.                       Pension Benefit Guaranty Corporation
Arch Insurance Canada Ltd.                    Internal Revenue Service
Aviva Insurance Company of Canada
Beazley (Lloyds)
Berkley Professional Liability                Taxing Authorities
Certain Underwriters at Lloyd's
Chubb                                         Alabama Department of Revenue
ENCON Group Inc.                              Arizona Department of Revenue
Everest Insurance Company of Canada           Arkansas Department of Finance &
Hartford                                        Administration
Lexington Insurance Co. (Lead)                California - Franchise Tax Board
Lloyds/Ascent Underwriting                    California State Board of Equalization
MedPro                                          (SBOE)
Nationwide                                    Colorado Department of Revenue
Purves Redmond Ltd - Broker                   Commonwealth of Massachusetts Department
SOMPO/Endurance                                 of Revenue
Temple Insurance Company                      Comptroller of Maryland Revenue
USI/AIG                                       Connecticut Department of Revenue Services
Willis Towers Watson                          Florida Department of Revenue
XL                                            Georgia Department of Revenue N.E.
XL Reinsurance America Inc.                   Illinois Department of Revenue
                                              Indiana Department of Revenue
Insurance for Employees                       Internal Revenue Service
OptumRx PBM of Illinois, Inc.                 Iowa Department of Revenue
Mercer LLC                                    Kansas Department of Revenue
Pre-Paid Legal Services, Inc.                 Kentucky Department of Revenue
LS, Inc. dba LegalShield                      Louisiana Department of Revenue
Lincoln Financial Group                       Michigan Department of Treasury
Lincoln National Corporation and its          Minnesota Department of Revenue
 affiliates                                   Missouri Department of Revenue
The Lincoln National Life Insurance           Montana Department of Revenue
 Company                                      Nebraska Department of Revenue
Metropolitan Life Insurance Company           Nevada Department of Taxation
MetLife, Inc.                                 New Jersey Division of Taxation
MetLife Vision                                New Mexico Tax & Revenue Dept.
Vision Service Plan                           New York Dept of Tax & Finance
Lincoln Life & Annuity Company of New         North Carolina Dept. of Revenue
 York                                         North Dakota Office of State Tax
Discovery Benefits, Inc.                        Commissioner
Aetna                                         Ohio Department of Taxation
Optum Bank                                    Oklahoma Tax Commission
Wells Fargo Bank                              Oregon Department of Revenue
Stange Company                                Pennsylvania Dept. of Revenue
Washington L&I                                Rhode Island Division of Taxation

                                          9
60987/0001-20345903v4
              Case 20-11413-KBO   Doc 288-1         Filed 07/07/20   Page 22 of 54




South Carolina Dept. of Revenue                    Jefferson County Tax Collector
Tennessee Department of Revenue                    Johnson City Recorder
Texas Comptroller of Public Accounts               Johnson County Treasurer
US Department of the Treasury                      King County Treasurer
Utah State Tax Commission                          Lee County Tax Collector
Virginia Department of Taxation                    Los Angeles County Tax Collector
Washington State Department of Revenue             Lubbock Central Appraisal District
Wisconsin Department of Revenue                    Madison City Treasurer
Alameda County Treasurer and Tax Collector         Maricopa County Treasurer
Albemarle County                                   Marion County Treasurer
Anne Arundel County                                Mecklenburg County Tax Collector
Arapahoe County Treasurer and Tax Collector        Memphis City Treasurer
Baltimore County Office of Budget and              Miami-Dade County Tax Collector
 Finance                                           Montgomery County MD
Bernalillo County Treasurer                        Oklahoma County Treasurer
Bexar County Tax Assessor-Collector                Orange County Treasurer-Tax Collector
Boulder County Treasurer and Tax Collector         Palm Beach County Tax Collector
Brookfield City Treasurer                          Prince William County
Broward County Tax Collector                       Providence City Tax Collector
Burlington Tax Collector                           Pulaski County Treasurer
Cascade Township Treasurer                         Richland County Treasurer
Clackamas County Tax Collector                     Sacramento County Tax Collector
Clark County Assessor                              Salt Lake County Assessor
Cobb County Tax Commissioner                       San Bernardino County Tax Collector
Collier County Tax Collector                       San Diego County Treasurer-Tax Collector
Dallas County Tax Assessor-Collector               San Joaquin County Treasurer-Tax Collector
Davidson Metropolitan Trustee                      San Mateo County Tax Collector
Dorchester County Treasurer                        Santa Clara County Dept of Tax and
Durham County Tax Collector                        Collections
Duval County Tax Collector                         Shelby County Trustee
Eau Claire County Treasurer                        Southfield City Treasurer
El Paso County Tax Assessor-Collector              St Joseph County Treasurer
Fairfax County Dept of Tax Administration          St Louis County Collector of Revenue
Fairfield Town Tax Collector                       Tarrant County Tax Assessor-Collector
Farmington Tax Collector                           Tulsa County Treasurer
Fresno County Tax Collector                        Utah County Treasurer
Fulton County Tax Commissioner                     Virginia Beach City Treasurer
Germantown City                                    Waltham City Treasurer/Collector's Office
Greenville County Tax Collector                    Washington County
Guilford County Tax Department                     Washington County Trustee
Gwinnett County Tax Commissioner                   Waukesha County Treasurer
Hamilton County Treasurer                          Williamson County Trustee
Harris County Tax Assessor-Collector               Williamson County Tax Assessor-Collector
Henrico Department of Finance                      Yellowstone County Treasurer
Hillsborough County Tax Collector
Hillsborough County Tax Collector                  Regulatory Agencies
Jefferson County Sheriff's Office                  Securities and Exchange Commission

                                              10
60987/0001-20345903v4
              Case 20-11413-KBO     Doc 288-1         Filed 07/07/20   Page 23 of 54




State of Arizona - Radiation Regulatory              Accutome Inc.
  Agency                                             Ace Parking Management Inc.
Florida Department of Health - Bureau of             Active Geographics, Inc.
  Radiation Control                                  Adal Corp/Jungle TV
State of Florida - Palm Beach County                 ADP Screening and Selection Services
  Department of Health, Div. of Environmental        Adrevs
  Public Health                                      Adrian Leon
State of Florida – Duval County Department           Advanced Data Systems Corp
  of Health, Div. of Environmental Public            Adventus US Realty #7 LP
  Health                                             Aetna
County of San Diego - Department of                  AFCO Credit Corporation
  Environmental Health Unified Program               Airgas USA LLC
  Facility Permit                                    Alabama Dept of Rev - 327320
Ohio Department of Health                            Alaric Pannell
Illinois Sept. of Insurance                          Albany Enterprises LLC
State of Ohio - Board of Pharmacy                    Alcon
Illinois Emergency Management Agency,                Alcon Canada Inc.
  Division of Nuclear Safety                         Alcon Laboratories Inc.
Texas Dept of State Health Svc (DSHS) -              Alden Optical
  Radiation Safety Lic Branch (RSLB                  Alexanders Uniforms
                                                     Alissa Augustine
Vendors                                              Allergan USA Inc.
                                                     Allied World Insurance Company
110E406 LLC                                          Allina Health System
11200 Rockville Pike LLC                             Allscripts Healthcare Solutions, Inc.
1133-399 Westchester Avenue LLC dba 12               Allstate Maintenance Inc.
 Interactive, LLC                                    Alorica Inc.
1375 Kings Highway, LLC                              Alverson Taylor Mortensen and Sanders
1ST Solution Pest Control                            Alyssa Curcio
2526 Investment Company                              Amazon Business
2E Creative, Inc.                                    Amber Zaunbrecher, O.D.
3030 North Rocky Point Drive LLC                     Amcon
3595 Grandview Parkway Holdings LLC                  Americall
5 Centerpointe Drive LLC                             American Express - 360001
555 Associates                                       American Family Fitness Inc.
8 Southroads LLC                                     American Optometric Association
800 Response                                         American Surgical Instruments
9601 Blackwell ICJV LLC                              Americas PPO Healthez
A B Fire Equipment                                   Amex
A Special T Inc.                                     Amine Belarbi
ABB Optical                                          AMO Canada Company
Abenity Inc.                                         AMO Sales and Service Inc.
ABS of Naples LLC                                    Amobee Inc.
Access Information Protected                         Amy Havens, O.D.
ACCO Engineered Systems Inc.                         Anago of Nashville
ACCOUNTEMPS                                          Anderson Stamp & Engraving
Accounting Principals Inc.                           Andrew Morgenstern

                                                11
60987/0001-20345903v4
              Case 20-11413-KBO    Doc 288-1    Filed 07/07/20   Page 24 of 54




Andrew Munson                                  Bausch & Lomb Surgical
Anesthesia Service Medical Group Inc. \        Bavand Youssefzadeh
 ASMG                                          Baxter Healthcare Corporation
Anodyne Surgical                               Bayou Verret Lands, LLC
Apex Pacific Partners I, LLC                   Beacon Communications Inc.
Apothecare Compounding Solutions               Beitler McKee Optical Company
Aqua Filter Fresh Inc.                         Benefit Hub Inc.
Aramark Refreshment Services                   Berkeley Research Group, LLC
Archiers Scott                                 Bernalillo County
Arena District Pharmacy LLC                    Bernens Medical
Arent Fox LLP                                  Berry Coffee Company Inc.
Arianna Silver                                 Better Business Bureau of Wisconsin
Arkansas Department of Finance and             Betterdot Systems Inc.
 Admin                                         Betty Lou Chappell
Arkansas Soft Water LLC                        BF Saul Property Company
Armor Defence Inc.                             Bhatia Ventures, LLC
Armstrong Communication Systems Inc.           Bibb Ero Systems Inc.
Arthouse Inc.                                  Bibbero01
Arthur Goldner & Associates, Inc.              Bich Dao Pham
Arvik Upholstery                               Bio-Medtronics
Asd Healthcare                                 Biotissue Inc.
Ashcraft Real Estate and Development           Birch Communications/ Fusion
 Corp                                          Birdeye Inc.
Ashley Abbott                                  Blanchard Contact Lens Inc.
Ashley Fogu                                    Blaymore I, LP
Ashley Goldsmith                               Blephex LLC
Ashley Hibbert                                 Blue Cross Blue Shield of South Carolina
Ashley Pena                                    Blue Dot Safes Corporation
Asico Formerly American23                      Bmo-I Ballas Place, LLC
Association of Regulatory Boards of            Bonnie Pollock
 Optometry, Inc.                               Boston Eye Group
AT&T 5001 lvi 116                              Bottones Maintenance LLC
Atlantic Relocation Systems                    Bracewood Management Series LLC
Atwal Eye Care                                 Brandywine Operating Partnership, LP
Avelient Inc.                                  Brett Laiche
Avella of Deer Valley, Inc.                    Bri 1875 Meridian, LLC
Avella Specialty Pharmacy                      Bridget Mazzei
Award Masters, Inc.                            Brigid Capital, LLC
B Graczyk Inc.                                 Brix Marfori
Balboa Capital Corporation                     Bsi Services
Balogh Family Partnership II, LLC              Bud Griffin Customer Support-San
Banker Lopez Gassler P.A.                       Antonio LLC
Banyan Street/GAP Susp Mezz Holdings           Bullseye Telecom
 LLC                                           Butler Investment Group LLC
Barthel Terrence                               Bvi / Beaver-Visitec Int'l Inc.
Bartley Optical                                C2s Investments Ltd
Bausch & Lomb                                  Cal Interpreting & Translations

                                          12
60987/0001-20345903v4
              Case 20-11413-KBO     Doc 288-1    Filed 07/07/20   Page 25 of 54




Caldeco Mechanical Services, Inc.               Claudia Dominguez
California Choice                               Clia Laboratory Program
Calipine Corporation                            Clinical Property Holdings LLC
Cam Plantation                                  Cody Hildebrand
Cambia Health Solutions Inc.                    Coffee Ambassador Inc.
Canada Revenue Agency                           Cole Schotz PC
Canada's Finest Coffee                          Colonial Parking Inc.
Candace Chacon                                  Comcast
Canon Financial Services Inc.                   Comcast Cable 19398-3005
Capital Coffee LLC                              Commercial Plumbing and Heating Inc.
Cardinal Health Inc.                            Compliance Document Services
Carolina Vision Optometrists PLLC               Concentra Medical Centers
Carrensten Johnson                              Concorde Communications
Cartridge World Redmond                         Concur Technologies, Inc.
Cassandra Berk                                  Consolidated Communications
Castle Creek Property, LLC                      Converged Digital Networks LLC
CDW LLC                                         Cooley LLP
Ceatus Media Group LLC                          Cooney, Scully and Dowling
Centennial Lakes III LLC                        Coopervision, Inc.
Centurylink                                     Corcoran Consulting Group
Cenveo                                          Corneagen Inc.
CH Realty VII/R Tualatin Bridgeport             Council Affordable Quality Healthcare,
Change Healthcare-Mckesson-Iladdr                Inc.
Charles Miller                                  County of Fairfax - 10203
Charlotte Pride                                 County of San Diego
Chemdry of Rowayton                             Courtney Wright
Chesapeake Eye Care and Laser                   Cousins Fund II Tampa II LLC
Chesen Laser Eye Center                         Covenant Technology Group LLC
Christian Munive                                Coverys
Christine J. Kantor                             Cpac Equipment, Inc.
Christopher McCreary                            Cpi/Ahp Mob I, LLC - lvi065
CIM SMA I Investments, LLC                      Cpi/Ahp Mob I, LLC -lvi051
CIM-11600 Wilshire Los Angeles, LP              Cranbrook Realty Inv Fund LP dba
Cintas Corporation                               Airport Corp Cent
Cisco Systems Capital Corporation               Credsimple
City of Fresno                                  Crooz Media LLC
City of Huntington beach                        Crown Castle Fiber LLC
City of Providence                              Crystal Rock LLC
City of Providence Tax Collector                Crystal Spring Water
City of Riviera Beach                           CSA Management Inc.
City of San Diego                               CT Corporation
City of Santa Clara                             Culligan - s4p 3y4
City of St Louis Park                           Culligan of Pittsburgh
City of Virginia Beach                          Culligan of Waukesha
City of Virginia Beach Treasurer - 2408         Culligan San Antonio
City of Waltham                                 Cumulus Media, Inc. & Subsidiaries
City View Electric, Inc.                        Cupertino Partners VI

                                           13
60987/0001-20345903v4
              Case 20-11413-KBO   Doc 288-1    Filed 07/07/20   Page 26 of 54




Cv 363 Centennial Parkway LLC                 Elevate One LLC
Dakota Precision Rx                           Elite Building Care, Inc.
Dan Grappi                                    Elizabeth Snyder
Daniel Recko                                  Emilio J Griman
David Hershberger, M.D.                       Empire Medical PC
David J. Schanzlin MD Inc.                    Empire Optical Inc.
Davis Vision, Inc.                            Empower Missouri
Deaf Access Solutions Inc.                    Endless Waters Inc.
Debra A. Alexander                            Enterprise Rent A Car
Dell Financial Services                       Entos Design Inc.
Delta Dental of Minnesota                     Environment Mechanical Services, Inc.
Denise Sanchez                                Environmental Control Janitorial of
Department of Commerce                         Bellevue Inc.
Dept of Labor and Industries                  Envision Infosoft Pvt. Ltd
Dex Imaging, LLC                              Epnm Inc.
Diamond Spring Water Inc.                     Epstein Becker & Green, P.C.
Dioptics Medical Products                     Erica Prentice
Discovery Benefits Inc.                       Esi Inc.
Div 40 Richards, LLC                          Essilor Labortories of America Inc.
Domain Listings                               Eunice G. Campos
Dominick Neri                                 Eureka Water Company
Douglas Campbell OD                           Evan Tong, O.D.
Douglas Emmett 2010 LLC                       Eve Schubert
Dr Chad Mies                                  Evelyn Chenoweth
Dr Charles H Kinney                           Evolve
Dr Daniel Vittone                             Express Maintenance
Dr Ghazaleh Matian                            Eye Care & Laser Surgery at Newton-
Dr Hoda Sadighi                                Wellesley LLC
Dr Huy Tran                                   Eye Care and Cure
Dr Katherine Shen                             Eye Care Center of Chesapeake
Dr Mallorie Lindsey                           Eye Center of Central Maine PA
Dr Solomon Gould                              Eye Clinic of North Dakota
Dr. Alina Reznik                              Eye Eco Inc.
Dr. James Judd                                Eye Surgeons Associates-Rocklsland
Dr. Jessica Iida                              Eyebrain Medical Inc.
Dr. Jonathan McGlothan                        Eyesupply USA, Inc.
Dr. Pasquale Vecchio Optometry                Eyevance Pharmaceuticals LLC
 Professional Corporation                     Ezra Galler MD
Dr. Steven Zalaznick                          Facebook Inc.
Dr. Valerie Allen                             Fagron/Jcb Laboratories
D-Tech North LLC                              Fairview Pharmacy Services, LLC
E O Johnson Company, Inc.                     Falcon Investment Advisors LLC
Eagle Laboratories                            Farmington Exchange LLC
Eastgroup Properties LP                       Faulkner, Tracy
E-Bizsoft.Com Inc.                            Favorite Healthcare Staffing Inc.
Ecom Folders                                  Fc Richmond II LLC
Elaine Perez                                  Fci Ophthalmics, Inc.

                                         14
60987/0001-20345903v4
              Case 20-11413-KBO   Doc 288-1    Filed 07/07/20   Page 27 of 54




Federal Express                               Gulden Ophthalmics
Fedex - Dallas - TX                           Hall Booth Smith, P.C.
Fichte Endl & Elmer Eyecare                   Hamden Three Investors LLC
First Circle Realty Inc.                      Hamilton County Treasurer
First Communications LLC                      Hammes Partners III LP
Fish Window Cleaning                          Hansa Ophthalmics LLC-aka Precision
Fisher & Phillips LLP                           Sensis, Inc.
Flatiron Capital                              Harrell Eyecare Center
Fldr Tlc Overton Centre LP                    Harris Beach PLLC
Foothills Retail Plaza Inc.                   Hart Wagner LLP
Ford & Harrison, LLP                          Hauser Mechanical Inc.
Frank Burger, O.D.                            Hawaii Bio Waste Systems Inc.
Freewheel Advertisers Inc.                    Haynes Healthcare Group LLC
Funke Electric Inc.                           Haynes Mechanical Systems, Inc.
Fusion LLC                                    HCP Springs Mob Louisville LLC
Galleria Acquisition                          Healthassure by Alsco
Galloway, Lucchese, Everson & Picchi          Heather Werner
Garrana_Rmg Apc                               Hennepin County
Gateway Digital Press-eft                     Henry Schein Inc.
Gemina Petruzzelli                            Herbert's Pharmacy
Genesis Building Ltd                          Hgr LLC
Georgelis Holdings LP                         Hill Management Service Inc.
Gerald Bell, O.D.                             Hoda Sadighi
Gerald Jedow                                  Holland & Knight LLP
Gerard Jitechian                              Hpn Holdings LLC
Gestalt LLC                                   HTA-Kendall, LLC
Gh Correll                                    Hubspot Inc.
Gibbs Service Company Inc.                    Hudson Hospital & Clinic
Gibraltar Associates, Inc.                    Husch Blackwell Sanders LLP
GKII 1800 Bering LLC                          HW Hollinger (Canada) Inc.
Glassdoor                                     I.b.i.s. Inc.
Global Software, LLC                          Ia High Crossing LLC
Globalwide Media, Inc.                        Icare Industries Inc.
GO2 Partners Inc.                             Idrive Interactive LLC
Gold Coast Ophthalmic Instrument              IHEARTMEDIA
Google Inc.                                   Illinois Optometric Association
Grand Strand Water & Sewer Authority          Imedicware Inc.
Granite Telecommunications                    Img Technologies Inc.
Grant Thornton LLP                            Imprimis Pharmaceuticals Inc.
Graphicon, Inc.                               Indiana Optometry
Greatland Corporation                         Infologitech Inc.
Greenville County Tax Collector               Innova Medical Ophthalmics
Gretchen Lawver                               Innovative Discovery LLC
Groh & Associates Inc.                        Innovative Excimer Solutions
Groupon                                       Instrumentarium
Gt Cleaning                                   Integra Telecom Inc.
Guardian Protection Services                  Inventive Infusion Solutions LP

                                         15
60987/0001-20345903v4
              Case 20-11413-KBO    Doc 288-1    Filed 07/07/20   Page 28 of 54




Iron Mountain                                  Kornika King
Istorage Blue Ash                              KPB Partners, LLC
Istorage St Louis Park                         Kraff Eye Institute
J.M. Brennan, Inc.                             Kraft Mechanical, LLC
Jacqueline Escarcega                           Kroll / Duff & Phelps
Jake Lawrence                                  Kurth Sheet Metal Inc.
Jakylin Jones                                  Kwc Acacia Court LLC
James Chisley                                  Laclede Gas Company
James Fisher                                   Lane Associates
James Kao Opthomology                          Language Scientific
James Mark Estep                               Lashback LLC
Jamie Mullis                                   Latitude Retirement
Janet Mathewson                                Laz Parking
Jani King National Accts Tx                    Lee, Micheal Dr
Jani-King of Fort Myers                        Legalshield
Jan-Pro of the Capital District                Leiters
Javier Luna                                    Level 3 Communications, LLC
Jax Concourse Property, LLC                    Lifecare Inc
Jean Paul Abboud                               Lighthouse Services Inc.
Jeff Archambault                               Lilla Bonello
Jennifer Ramirez                               Lillian Kuhl
Jereyll Jackson                                Lily Bradford
Jersey Pride, Inc.                             Lincoln Life & Annuity of NY
Jeter Systems Corporation                      Linda Foley OD
John Belardo PLLC                              Linde Electronics & Specialty Gases
Johnny Wen                                     Linde Gas LLC
Johnson & Johnson Care Inc.                    Lindtech Services Inc.
Jones Walker LLP                               Linn County Eye Care PLLC
Julio Echegoyen MD                             Linson Pharmacy
Jw Surgical LLC                                Lite Source Inc.,
Kansas Department of Revenue 915               Livingston International Inc.
Kathryn Christie                               Local 628
Katten Muchin Rosenman LLP                     Lombart Instrument
Keeler USA                                     London Health Sciences Center
Kelsey Fenner                                  London Hydro
Ken Moadel                                     Luxottica of America - Gordon
Kencal Maintenance Corporation                 Madrivo Media LLC
Kenneth Kellogg                                Majik Cleaning Service, Inc.
Kenney Avenue LLC                              Managed Outsource Solutions
Kenwood Place One LLC                          Manuel Enriquez
KF Parent II                                   Marchon
Kiesha Smith                                   Marcolin USA Eyeware Corp.
King County Treasury                           Maria Scott, M.D.
Kirby Redman, O.D.                             Marion County Treasurer
Kirkorian Enterprises L.L.C.                   Marisa Merkel
Klientboost LLC                                Mark Emmerich, O.D.
Konica Minolta                                 Market Hatch Co. Inc.

                                          16
60987/0001-20345903v4
              Case 20-11413-KBO   Doc 288-1    Filed 07/07/20    Page 29 of 54




Marketing Architects                          Minuteman Press - Waltham, MA
Marlin Business Bank                          Minuteman Press-Vienna
Mary "Sarah" Otto                             Mission Linen Supply
Mary Diaz                                     Mmic Insurance Inc.
Mary Nguyen                                   Modus Direct LLC
Masterswitch It                               Moneydart Global Services Inc.
Matthew Collomb                               Monique Bellemare
Maxair Mechanical Inc.                        Monument Parking
Maxim Staffing Solutions                      Moria Inc.
Mccarl's Services Inc. - 43920                Morningstar Storage
Mccarthy, Kenney & Reidy, P.C.                Morrison Roxborough Properties NC LLC
Mcclung Printing, Inc.                        Mount Ogden Eye Center LLC
Mci                                           Mres Penn Holdings LLC
Mckesson Medical Surgical                     MSD-DV San Bruno LLC
Mckesson Specialty Health                     Msi Precision Speciality Instruments
Mdprospects Inc.                              National Association of Vision Care Plans
Med-Electronics, Inc.                         National Maintenance Services Inc.
Media6degrees Inc.                            Nationwide Business Concepts
Med-Logics, Inc.                              Neil Casey, O.D.
Medpro Group                                  Nelson Laboratories
Merus Refreshment Services, Inc.              Nelson Mullins Riley & Scarborough
Messer LLC                                    Neofunds by Neopost
Metlife-Group Benefits/Metlife Small          Neopost
 Business Center                              Neustar Info Services Inc.
Miami-Dade Police Department                  New England Document Systems Inc.
Michael Brusco                                New England Eye Institute
Michael Gordon MD Inc.                        New Possibilities Group LLC
Michael Insler - exp                          Ngt Corporation
Michael Lager                                 Nicor Gas Company
Michael Marino, M.D.                          Noble Systems
Michea Peterkun                               Normandy Carpet
Michelle Shade Hinchliffe, O.D.               North Carolina Department of Revenue
Michelle Uruena                               North Star Optical
Michelsohn Creative Communications            Northern Lights Optical
Microsoft Online Inc.                         Norwalk Chamber of Commerce
Microspecialties, LLC                         Nrai Corporate Services
Microsurgical Technology                      Nufit Media Inc.
Midway Uniform Inc.                           NY Vision Group
Midwest Language Banc, Inc.                   NYS Workers Compensation Board
Millennium Surgical Corporation               Oakland Commons Acquisition LLC
Minh Lhat Le, O.D.                            Oasis Medical Inc.
Minnesota Print Management                    O'Brien Pharmacy
Minnesota Revenue                             Ocular Therapeutix Inc.
Minnesota Wild Hockey Club                    Oculus Inc.
Minute Press Rich-Hen Inc.                    Ocusoft Inc.
Minuteman Press                               Odegard Gockel Development LLC
Minuteman Press - Pawtucket                   Office Essentials Inc.

                                         17
60987/0001-20345903v4
              Case 20-11413-KBO   Doc 288-1       Filed 07/07/20   Page 30 of 54




Office of Finance, City of Los Angeles           Preventive Pest Control, LLC
Officeteam                                       Principal Life Insurance Company
OG & E                                           Prism Eye Institute
Old Oak Property                                 Profectus Partners LLC
Omni Combined We LLC                             Professional Office Services, Inc.
Omnicard, LLC                                    Proforma
O'Neil Building Fund, LP                         Prospect Fifth Ave LLC
On-Track Systems Inc.                            Public Service Company of Colorado/ Xcel
Oogp Inc.                                        Energy
Ophthalmic Consultants of Long Island            Pure Health Solutions Inc.
Ophthalmic Instrument Co., Inc.                  Pureads LLC
Opthalmologistprime PC                           Puritan Springs Water Co
Opticall, Inc.                                   Quail Post and Parcel
Optizmo Technologies LLC                         Quality Roofing Services Inc.
Optometric Society of New York                   Quench USA Inc.
OptumRX Inc.                                     Quill Corporation
Orbit Media Studios Inc.                         R2 Unified Technologies
Paetec                                           Rachelle Loizeau
Paladin Global Partners LLC                      Rainbow Distributing Company Inc.
Palm Beach County Tax Collector                  Ramona Williams
Patewood Holdings LLC                            Randal Rabon, M.D.
Patient Now Inc.                                 Ray Hamilton Company
Paypal Inc.                                      Rc Asset BB LLC
Pembrook Maitland Ltd                            Rcs Germantown I, LLC
Pencol-Medisave Pharmacy                         Ready Refresh by Nestle
Penske Racing South Inc.                         Red Banyan Group, LLC
Pharos                                           Reed Exhibitions US
Phoenix city treasurer    29690                  Regions Credit Card
Phsi - Pure Water Finance                        Reliant Technology LLC
Physicians Protocol                              Relx Inc. dba Reed Exhibitions
Pinehurst Building LLC                           Resco Spo, S R.O
Pinpoint Optics LLC                              Rhina Flores
Pistris Cavae, LLC                               Rita White
Pitney Bowes Global Financial Services,          Robbins Laser Site
 LLC                                             Robert A. Blomquist, LTD
Pjp Holdco, LLC                                  Rodolf & Todd PLLC
Plunkett's Pest Control                          Ronbet 437 LLC
Popp Telecom                                     Rosenberg Media
Porfirio Avila Ibarra                            RP Aventine Office Owner, L.L.C.
Porter Pros LLC                                  Rubinbrown LLP
Precision Lens                                   Run to Clean LLC
Preferred Apartment Communities Operating        Ryan Tucker
Partnership, L.P.                                Samantha Mosley
Premier Electric of Iowa LLC                     San Diego Pension Consultants
Premier Ophthalmic Services Inc.                 Sandberg Phoenix & Von Gontard P.C.
Premium Assignment Corporation                   Santiago Villazon, M.D.
Premium Refresment Service                       Sara l'Etoile

                                            18
60987/0001-20345903v4
              Case 20-11413-KBO     Doc 288-1         Filed 07/07/20    Page 31 of 54




Sarah Vandersluis                                    Sterling Water Inc. - culligan
Sarah Wade                                           Sterlizer Autoclave Solutions LLC
Sasi Investments LLC                                 Stern Environmental Group LLC
Schaef Air Inc.                                      Steve Looysen, O.D.
Scott & Whitehead                                    Steven Douglas Associates LLC
Scribe Software                                      Steven Sikalis
Scrubs and Beyond, LLC                               Stone Oak Pharmacy
Secretary of State Business Programs Division        Stonecipher-EFT
Secured Communications, Inc.                         Stp Westlake LP
Sencomm                                              Stratus Building Solutions of San Diego
Serenity Aquarium & Aviary Services                  Summerly Steveson
Servicemaster Building Services                      Sunny Lemon LLC
Seth Terr                                            Suny College of Optometry - University
Shareholder Value Ltd                                 Eye Center
Sharon Debra Brown                                   Surgical/Valeant
Shauna Schissler, O.D.                               Susie Buck
Shelby Duncan                                        Swan Vision
Sheppard Mullin Richter & Hampton LLP                Synergeyes Inc.
SHI International Corp                               Talk2rep, Inc.-
Shred-it International ULC                           Tamcare Services Inc.
Sierra for Medical Science Inc.                      Tapstone Holdings, LLC
Sierra Springs                                       Telus Communications
Silhouette Optical Ltd                               Tem Systems, Inc.
Silhouettes Inc.                                     Tennessee Info Tech
Silver Creek LLC                                     Texas Name Mercantile Investment LLC
Silvr Social, LLC                                    The Burgess Company LLC
SJL Inc.                                             The First Impression Group Inc.
Skinceuticals                                        The Gateway Press, Inc.
Smart Family Vision LLC                              The Laser Center of Coral Gables LLC
Solution Reach                                       The Lincoln National Life
Sonomed                                              The Lincoln National Life Insurance
South Twin Executive Search LLC                       Company
Southwest Eye Surgery Center                         The Plaza Phase III LLC
Southwest Solutions Group Inc.                       The Printing Shoppe
Spectrio                                             The Realty Associates Fund XI Portfolio,
Sperry Tech LLC                                       L.P.
Split Rock Management, Inc.                          The UPS Store
St Joseph County Treasurer                           Then, John
Staar Surgical Company                               Thermal Engineers Inc.
Stange Company                                       Thomas Litzinger
Staples                                              Thompson Hine LLP
Staples Advantage                                    Tia Buddle
Staples Technology Solutions                         Tilford Dobbins & Schmidt PLLC
State of Washington 98124-1051                       Tina Duong - Amb
Stephen Loudemilk                                    Tina Rye
Stephen Wexler, M.D.                                 Titan Security LLC
Stericycle Inc.                                      TL GCP Owner LLC

                                                19
60987/0001-20345903v4
              Case 20-11413-KBO   Doc 288-1    Filed 07/07/20    Page 32 of 54




Tom Zander                                    Waste Mgmt
Total Eye Care PA                             Westar Polaris III LLC
Total Facility Solutions Inc.                 Westbrook Center Illinois Realty LP
Total Water Treatment Systems Inc.            Westbrook Center Illinois Realty LP
Tower 1555                                    Western Institutional Review Board Inc.
Town of Burlington 376                        Westwood Venture LLC
Town of Ocean City, MD                        Whitehall LLC
Tpx Communications                            Whiting Properties LLC
Tracey J Baughey                              Whitney Myers
Tracy Chen Dellario                           William Goldsmith, O.D.
Travis Wilson                                 William J. Lamar & Sons, Inc.
Treasurer, State of Ohio                      William Ledbetter
Triangle Family Eye Care O.D., PLLC           Wilson Opthalmic Corporation
Trolley- Boi, LLC                             Windstream
Trupti N Patel & Associates                   Wood Works
Tulsa Towers LLC                              Workplace Partners Inc.
Turner Reporting Services                     WPAT /WSKQ Spanish Broadcasting
U and Me Moving                                System
U.S. Postal Service                           WVA
Umc, LLC                                      Xerox corporation
United Illuminating Company                   XO Communications Services Inc.
Univision Receivables Co LLC                  Yahoo Inc.
US Internet Corp                              Yelp! Inc.
USI Insurance Services National, Inc.         Zeta Global Corp
Vance Thompson Vision Clinic, Prof LLC        Ziemer USA Inc.
Vanguard Cleaning Systems                     Zoho Corporation
Vaught Family Eye Care
Vdc Enterprises                               Litigation Counterparties
Velosio LLC                                   Stetson Adkisson
Verizon Business                              Ron Antoniewicz
Vermont Eye Laser                             Kirsten Archbell
Victor Insurance Managers Inc.                Joseph Berrios
Village of Rosemont                           Tammy Berry
Vincent Biesiot, O.D.                         Richard Bohrer
Vincodo, LLC                                  James Bosely
Virginia Department of Taxation               Ashli Bryant
Virginia Optometric Association, Inc.         Brian Burdsall
Vision Source LP                              M. Burrow
Vista Staffing Sol/Whitaker Medical           Paris Chandler
Vivial Media                                  Michelle Chester
Vmi Cleaning Corp                             Columbus Eye Associates, Inc.
Vmr Holding LLC                               Ben Cook
Vorys Sater Seymour and Pease LLP             Mhorena Cortez
Vspone San Diego                              Guy Fairon
Walcott Rx Products, Inc.                     Zelda Garcia
Waller Lansden Dortch & Davis LLP             Yelena Garkovenko
Walman Instruments                            Randa M. Garrana, MD

                                         20
60987/0001-20345903v4
              Case 20-11413-KBO       Doc 288-1         Filed 07/07/20     Page 33 of 54




Jeffery Greene                                         Office of the Attorney General for the State of
Jerry Hammond                                          Arizona
Carol Harding                                          Office of the Attorney General for the State of
James Huskie                                           Arkansas
Claudio Jordan                                         Office of the Attorney General for the State of
Marlena Karczewski                                     California
Norman Kevern                                          Office of the Attorney General for the State of
Willie "Jesse" Lockhart                                Connecticut
Stewart MacLeod                                        Office of the Attorney General for the State of
LCA-Vision Inc. d/b/a LasikPlus                        Colorado
Mayra Manning                                          Office of the Attorney General for the State of
Sinforoso Martinez                                     Delaware
Herman Meeks                                           Office of the Attorney General for the District
Dr. Ken Moadel                                         of Columbia
Carol Mocaby                                           Office of the Attorney General for the State of
Barbara Nanna                                          Florida
Rebecca Navarro                                        Office of the Attorney General for the State of
Gary Ortega                                            Georgia
Theresa Perry-Gayle                                    Office of the Attorney General for the State of
Kathryn Recob                                          Illinois
Elizabeth Reyes                                        Office of the Attorney General for the State of
Enith Rosario                                          Indiana
Alexander Ruezga                                       Office of the Attorney General for the State of
Jesus Ruiz                                             Iowa
Rima Samman                                            Office of the Attorney General for the State of
Ramona Saucedo                                         Kansas
Sensis, Inc.                                           Office of the Attorney General for the
SFI Ltd. Partnership 14                                Commonwealth of Kentucky
Vineyard Flagship 87, LLC                              Office of the Attorney General for the State of
Austin Virrueta                                        Louisiana
Christopher Walker                                     Office of the Attorney General for the State of
Kristi Wicker                                          Maryland
J. Wilkerson                                           Office of the Attorney General for the
Alexus Williams                                        Commonwealth of Massachusetts
David Wilson                                           Office of the Attorney General for the State of
Stacy Young                                            Michigan
                                                       Office of the Attorney General for the State of
Other Potential Parties in Interest                    Minnesota
Jefferson Capital Systems, LLC                         Office of the Attorney General for the State of
Department of Health and Human Services                Missouri
Lori Stiffler                                          Office of the Attorney General for the State of
Godon Schanzlin New Vision Institute                   Montana
Karla Keefe                                            Office of the Attorney General for the State of
                                                       Nebraska
State Attorneys General                                Office of the Attorney General for the State of
Office of the Attorney General for the State of        Nevada
Alabama

                                                  21
60987/0001-20345903v4
              Case 20-11413-KBO       Doc 288-1         Filed 07/07/20   Page 34 of 54




Office of the Attorney General for the State of        Alban, Therese M.
New Jersey                                             Alessi, Randall
Office of the Attorney General for the State of        Al-Khudari, Mohammad
New Mexico                                             Allen, Charles
Office of the Attorney General for the State of        Allen, Neysa
New York                                               Allf, Bryan
Office of the Attorney General for the State of        Amin, Khyati
North Carolina                                         Ammons, John Timothy
Office of the Attorney General for the State of        Ancona, Robert
North Dakota                                           Angeles, Jo
Office of the Attorney General for the State of        Aronson, Barry
Ohio                                                   Askew, Johnetta
Office of the Attorney General for the State of        Atallah, Stephen
Oklahoma                                               Atarod-Momayezzadeh, Panta
Office of the Attorney General for the State of        Ayres, Brandon
Oregon                                                 Babu, Sneha
Office of the Attorney General for the                 Baik, Rawzi
Commonwealth of Pennsylvania                           Bajpai, Abhishek
Office of the Attorney General for the State of        Banales, Marianne
Rhode Island                                           Bannwarth, John
Office of the Attorney General for the State of        Barker, Luke
South Carolina                                         Barrett, Erin
Office of the Attorney General for the State of        Barthram, Sandra
Tennessee                                              Bathija, Sheebani
Office of the Attorney General for the State of        Baylus, Susan
Texas                                                  Belardo, John
Office of the Attorney General for the State of        Belin, Michael
Utah                                                   Bennett, Lisa
Office of the Attorney General for the                 Bernstein, Deborah
Commonwealth of Virginia                               Berryman, Constance
Office of the Attorney General for the State of        Bevels, Angela
Washington                                             Beyer, Craig
Office of the Attorney General for the State of        Beyer, Todd
Wisconsin                                              Bhagat, Kriti
                                                       Boes, David
Current and Former Physicians                          Bohnert, Ryan
                                                       Bossin, Richard
Abarr, Kathleen                                        Botelho, Paul
Abboud, Jean-Paul                                      Bragin, Todd
Abrams, John                                           Breedlove, Hal
Abramson, Jodi                                         Bright, Melissa
Abrashoff, Nicole                                      Broderick, Robert
Abyaneh, Amir                                          Brooks, Jordan
Afreen, Sadia                                          Brown, Kristen
Ahn, Christine                                         Brown, Meghan
Ailani, Haresh                                         Brule, Susan
Akhtar, Jihan                                          Brusco, Michael

                                                  22
60987/0001-20345903v4
              Case 20-11413-KBO   Doc 288-1    Filed 07/07/20   Page 35 of 54




Buch, John                                    Dastrange, Rosa
Budde, Tia                                    Dau, Jordan
Bull, Lindsey                                 Dau, Madeline
Buntrock, Chris                               DAversa, Gerard
Butrus, Salim                                 Davidson, David
Cacchillo, Paul                               DeBlasio, Peter
Campen, Thomas                                Denton, Nancy
Carniglia, Patricia                           Derickson, John
Carr, Jonathan                                DeStafeno, John
Carroll, Brant                                Dham, Vijayata Vera
Cassol, Mark                                  Diegel, Robert
Chado, Samuel                                 DiMegilo-Unfried, Deborah
Chan, John                                    Dininger, Amanda
Chan, Patrick                                 Dixon, Margaret
Chang, Clark                                  Donnenfeld, Eric D.
Chang, Eunice                                 Doshi, Sima
Chatha, Manmeet                               Dotson, Jarrett Wayne
Chen, Jonathan                                Doyle, Eva
Chen, Michelle                                Doyle, Jackie Lynn
Cherian-Dulgarian, Rita                       Doyle, Louise
Chesen, Neil                                  Doyle, Matthew
Chia, Lin                                     Duke, Robert
Child, A. Robert                              Ebel, Megan
Chima, Harmin                                 Echegoyen, Julio
Chinn, Jennifer                               Eden, Robert
Choi, Michael                                 Edmonds, Jason
Chokshi, Natasha                              Edward, Hannah
Chou, Jeffrey                                 Egan, Mackenzie
Choy, Wendy                                   Eippert, Gregory
Chun, Benjamin                                Elias, Fernando
Chung, Allen                                  Ellis, Candice
Ciarmiello-Litz, Gina                         El-Nimri, Nevin W.
Clark, Kevin                                  Engleman, Max
Clark, Matthew                                Ernston, Tanya
Clark, Melvin                                 Essepian, John
Cockerill, Elizabeth                          Evans, Derek
Conley, Eric                                  Fan-Smith, Janice
Connell, Christopher                          Farhat, Bilal
Coran, Judith                                 Feinman, Bernard
Corbett, Daniel                               Fiedler, Catherine
Cortese, Michael                              Findlater, Nathalie
Czulinski, Craig                              Fisher, Bret
Dahlgren, Matthew                             Florkowski, Aaron
Dale, Rebecca                                 Foley, Linda
Danaher, Patrick                              Foote, Peter
Dang, Dana                                    Ford, Phillip
DAngelo, Lucia                                Fox, Martin

                                         23
60987/0001-20345903v4
              Case 20-11413-KBO   Doc 288-1    Filed 07/07/20   Page 36 of 54




Frank, Garrett                                Hirsch, Marc
Frank, Lawrence                               Hneleski, II, Ignatius
Freeland, Klaus                               Hofer, Lee A.
Freese, Ali                                   Holle, Doyle
Fuzaylov, Leonard                             Holtebeck, Aaron
Gaan, Sabrina                                 Holzman, Andrew
Gajera, Krupa                                 Hopen, Patrick
Galler, Ezra                                  Hornberger, Samantha
Garcia, Jonathan                              Horowitz, Gina
Geffen, David                                 Hu, Jimmy
Gendal, Mark                                  Hughes, Grady
George, Eric                                  Hummel, Chad
Ghajarnia, Mehdi                              Insler, Michael
Gilbert, Michael                              Ireland, Ivan
Gilbert, Thomas D.                            Jaben, Scott
Glasser, Anthony M.                           Jacobs, Jason
Gnanakkan, Selvin                             Jacobs, Katherine Anne
Goodman, George                               Janes, Joseph
Gordon, Alison                                Jay, Martha
Gordon, James                                 Jellie, Hugh
Gordon, Michael                               Jensen, Gordon
Graziani, Stephanie                           Jodoin, Barbara
Greenbaum, Allen                              Johnson, Michael
Greenberg, Jason                              Joseph, George
Greenman, Herbert                             Kadlec, Janae
Griffin, Anne                                 Kadler, Karen
Grochmal, Jay                                 Kalman, Rinat
Gross, Wendy                                  Kao, James
Ha, Hoang Vy                                  Kaplan, Evan
Hair, Christine                               Karbassi, Mohammed
Hajjari, Shaun                                Karim, Fatima
Halfpenny, Colleen                            Karim, Sadia
Hammond, Matthew                              Karim, Syed
Hammonds, William                             Karlik, Jeffrey
Hamrick, Cameron                              Kaswinkel, Daryl
Hanstead, Thomas                              Kaufman, Jonathan
Harder, Carl                                  Kay, Michael
Hardic, David                                 Kaymanesh, Kiana
Harn-Reid, Natalie                            Keamy, Jean
Harris, Daniel                                Kelmenson, Amy
Harris, Walter                                Keshishyan, Nareh
Hart, Keri-Ann                                Keys, Taylor
Harvey, Thomas                                Keyser, Robert
Hayes, Christine                              Khan, Nadia
Helfgott, Maxwell                             Khan, Sameer
Henen, Basant                                 Khodadadian, Daniel
Hill, Geoffrey                                Ki, Brian

                                         24
60987/0001-20345903v4
              Case 20-11413-KBO   Doc 288-1   Filed 07/07/20   Page 37 of 54




Kieval, Jeremy                                Luorno, Joseph
Kinney, Charles                               Lushko, Shauna B.
Kinney, Micah                                 Ly, Kelly
Kleinau, Karl                                 Lytle, Jonathan Jay
Knauf, Herbert                                Maasarani, Sarah
Knighton, Elizabeth                           Macedo, Aisha
Ko, Narae                                     Machat, Jeffery J.
Koenig, Steven                                Mahal, Eveena
Korley, Withney                               Malara, Tania
Kornstein, Howard                             Manning Jr., Michael
Kostakis, Stephanie                           Mark, Beverly
Kosvitch, Philip                              Markowski, Allise
Kownacki, John                                Marques, Jennifer
Kranz, Oscar                                  Martin, Alexander
Krassin, Jabin                                Martin, Christina
Kroona, Katie                                 Martinez, J. Alberto
Kruger, Matthew                               Martinez, Jesus
Kurt, Kevin                                   Mathews, Priya
Kuryan, Jocelyn                               Mathys, Kenneth
Kwak, Terry                                   Mayer, Jennifer
Ky, Willy                                     Mazhari, Nima
Lachenman, Kathryn                            McAlear, Thomas
Lam, Amy                                      McCanna, Terrence
Lamoreau, Kristen P.                          MCCarron, Chantal
Lancaster, Nicholas                           McDonald, Marguerite
Lavoie, Romie                                 McDowell, Karen
LeBlanc, Allison                              McGuire, Mallory
Lee, Matthew                                  McHale, John
Lee, Michael                                  McIntire, Lisa
Lee, Michele                                  McIntosh, Elizabeth
Lee, Sarah                                    McKenzie, Kenneth Mark
Lee, Wilson                                   McKillop, Brian
Leibole, Marc                                 McMackin, Kenneth
Leija, Roxana                                 Melikian, Arbi
Lemanski, Nicole                              Melko, Jenine E.
Levinson, Richard                             Mellor, Jeffery
Li, Eddie                                     Melott, Melissa J.
Lin, Wonchon                                  Meskin, Seth
Littlefield, Sue                              Meyers, Elizabeth
Litzinger, Thomas                             Mezquia, Denise
Loccisano, Rocco                              Miller, Charles
Lombardo, Anthony                             Miller, Edward
Loomis, Troy                                  Miller, Ruth
Lovato, Alfred                                Mix, Kasie
Love, Emily                                   Mohsini, Wasim
Lu, Lisa                                      Mollick, Perry
Lundquist, Fred                               Moon, Judson

                                         25
60987/0001-20345903v4
              Case 20-11413-KBO   Doc 288-1    Filed 07/07/20    Page 38 of 54




Moore, Jennifer                               Palisano, Paul
Moore, Shannon                                Palmer, Staci
Moose, Holly E.                               Panoyan, Ani
Morkin, Melina                                Pasquale, August
Morschauser, Dana                             Patch, Debbie
Moss, Hart                                    Patel, Anisha
Motacek, Adam                                 Patel, Nayan
Motacek, Ashley                               Patel, Nilpa
Mudgil, Ananth                                Patel, Priya
Murphy, David                                 Patel, Sheetal
Muse, James                                   Patel, Sonali
Muthappan, Valliammai                         Patel-Sheth, Sonya
Nagy, George                                  Patounas, Ellie
Nattis, Alanna                                Patterson, James
Nattis, Richard                               Peel, Jessica
Nazari, Kourosh                               Pendse, Sagun
Negrey, Michael                               Penick, Edward
Nehls, Sarah                                  Perlman, Elliot
Nelson, Brett                                 Perrine, Jeanne
Nelson, Jenna                                 Perry, Craig
Nelson, Patrick W.                            Perry, Henry
Nelson, Ryan                                  Petro, Samuel
Neren, Asher                                  Pettinelli, Damon J.
Nghe, Nancy                                   Pham, Leslie
Ngo, Hanh                                     Phillips, Susan
Ngo, Sieu Mike                                Piccone, Michele
Nguyen, Alyssa                                Piko, Amy
Nguyen, Hanh                                  Pilavas, John
Nguyen, Tam                                   Piraino, Vincent
Nguyen, Thanh                                 Platt, Lawrence
Nguyen, Theresa                               Polk, Eric E.
Nguyen, Tuan                                  Porter, Stacy
Nichols, Bruce                                Posse, Ryan Marcel
Oats, Jack                                    Pouly, Severin
Oberlander, Mark                              Prajapati, Hiten
ODay, David                                   Probst, Louis
Okoye, Godwin Stanley                         Prytula, Liane
Olszewski, Krystine                           Pust, Diana Christina
Opferman, William                             Pyfer, Mark
Or, Brandon                                   Quan, Mary Ellen
Orlin, Stephen                                Quilla, Carrie
Oshea-Michael, Dawn                           Quilla, Jamin
Osman, Mohamed                                Raber, Irving
Oster, John                                   Rapoport, Yuna
Oyen, Mary Jo                                 Rauch, Mary
Pajka, Stanley                                Rauchwarger, Alan
Palacios, Enrique C.                          Ray-Doyle, Rebecca

                                         26
60987/0001-20345903v4
              Case 20-11413-KBO   Doc 288-1    Filed 07/07/20   Page 39 of 54




Raye, Russell                                 Silk, Muhammad
Remington, Danielle                           Simon, David Philip
Reppert, Tyler                                Singh, Jorawer
Reznik, Alina                                 Sinn, Robin
Rhodes, Pelashia                              Siv, Alvin
Rivera-Molina, Althea                         Smarzinski, Kay
Rizen, Michael                                Smeriglio, James
Rizkalla, Ramy                                Smith, Kenneth
Roberts, Ryan                                 Smith, Lawrence
Rosin, Jonathan                               Smith, Stephen
Ross, Shanda                                  Smith, William
Rotkis, Walter                                Sokol-Mader, Abigail
Rozakis, George                               Solomon, Jonathan
Rubinate, Laura                               Solomon, Michael
Rubinfeld, Roy                                Solverson, Daniel
Rule, Sarah                                   Sorgentoni, Vincent
Rumbach, Max                                  Speaker, Mark G.
Ruparel, Shriya                               Spencer, Patrick
Rutzen, Allan                                 Stalcup, Anna
Sachs, David                                  Stein, Jonathan
Saha, Surajit                                 Steinberg, David
Salierno, Anthony L.                          Steiner, Ceara
Samuels, Michael                              Sterling, Alice
San Filippo, Ashley                           Stetson, Steven
Sanford, Amanda                               Stewart, Kayla
Saporito, Cibele                              Stolte, Keith
Sarezky, Daniel                               Stonecipher, Karl
Schagg, Amy                                   Stopak, Samuel
Schanzlin, David                              Stoparic, Mila
Schettini-DeRuvo, Mary Lynn                   Sulewski, Michael
Schneider, Lauren                             Sumlin, Bruce
Schroeder, Laura                              Summers, Janet
Schultze, Robert                              Suson, John
Schwartz, Ronald                              Swan, Edmund
Scott, Maria                                  Swan, John
Seidenberg, Keith                             Swan, Kathryn
Seto, Samuel                                  Sweeney, Adam J.
Severinsky, Boris                             Teichman, Joshua
Shah, Chirag S.                               Thakkar, Suchita
Shalom, Dara Anissa                           Thimons, James
Sheth, Nilesh                                 Tinari, Giulia
Shikar, Despina                               Tipperman, Richard
Shlosman, Denis                               Tirado, Alejandro
Shriver, Peter                                Towle, Steven
Sieber, Melissa                               Tracy, Michael
Siegel, Steven                                Tran, Anhthuy
Sikalis, Steven                               Tran, My Tho Karin

                                         27
60987/0001-20345903v4
              Case 20-11413-KBO   Doc 288-1    Filed 07/07/20   Page 40 of 54




Trang, Andrew                                 Wooten, Laura
Trattler, William                             Wu, Helen
Truong, Hong Matta                            Yaghouti, Farzad
Tsai, Linda                                   Yao, Michelle
Tseng, Ivan                                   Yee, Chihuang
Tsui, Eva                                     Young, Wade
Ullrich, Chris                                Youssefzadeh, Bavand
Van De Ven, Stephanie                         Zaidman, Gerald
Vanaki, Charles                               Zaleski, Melissa
Varr, William                                 Zambelli, Alison
Vasquez-Young, Arlene                         Zeldes, Steven
Vaught, Holly                                 Zhang, Kevin
Vecchio, Pasquale                             Zhang, Ting
Vieth, Chad                                   Zimski, Lauren
Villazon, Santiago                            Zingle, Shannon
Visco, Frank
Vlasov, Anton                                 Current and Former Employees
Vu, Mai Phoung
Vyas, Pratik                                  Abdelmaksoud, Heba E.
Wadsworth, Darwin                             Abelenda, Kristen N.
Waltz, Kevin                                  Abramson-Speaker, Jodi L.
Warner, Evan                                  Abreu, Monica P.
Wasserman, Barry                              Aguirre, Nayeli
Wasserstrom, Jeffrey                          Ahrens, Sonja G.
Watkins, Torrence                             Ajax, Asnite
Watson, Celina                                Alarcon, Teresa
Weber, Jacquelyn                              Alassaf, Hala F.
Weedfall, Kerry S.                            Aldridge, Paul
Weigel, Jen                                   Aleman, Krystal N.
Weiss, Mark                                   Alexander, Christine
Wessler, Bonnie                               Alexander, Thomas
Wexler, Stephen A.                            Allen, Nadine A.
Whiteside, Stephen B.                         Alvarado, Cindy
Whiting, David                                Alvarez Santana, Adelita
Whitten, Mark                                 Alvarez, Hector
Wilbur, Ernest                                Alyea, Ariel L.
Wilderson, Leslie                             Amigo, Jerome
Williams, Christopher                         Anang, Francis T.
Wilson, Haley                                 Angelroth, Lynn A.
Wisner, Douglas                               Aponte, Faust Robert
Witherell, John                               Arguello, Vanessa E.
Womack, Larry                                 Arias, Catherine
Woo, Grace                                    Arnold, Carrie A.
Woo, Patricia                                 Arroyo, Aurora
Wood, John                                    Askew, Juli
Wood, William R.                              Assissini, Armand L.
Woodbridge, Danielle                          Astorga, Karely A.

                                         28
60987/0001-20345903v4
              Case 20-11413-KBO   Doc 288-1    Filed 07/07/20   Page 41 of 54




Augustine, Linda J.                           Brewer, Jenifer
Austin, Earle                                 Brinson, Kathleen E.
Austin, Maggie                                Britt, Chelsea V.
Azizi, Albulena                               Brown, Brianna A.
Bailey, Shirley                               Brown, Christol
Bartosiewicz, Samantha J.                     Brown, Janet A.
Bascomb, Linck                                Brown, Tashera-Yekarah
Basteiro, Kenneth M.                          Brozick, Susan J.
Batchelor, Christopher                        Bucci, Jean M.
Batilla, Clarissa E.                          Buonbrisco, Elisa
Batista, Miguel                               Butler, James
Battel, Chris                                 Byrd, Domonique N.
Bauer, Whitney B.                             Byrnside, Kayce
Baumann, Amalia L.                            Caggiano, Silvio (Canada)
Beck, Phillip A.                              Cahill, Jeannie
Belcher, Nichelle                             Cake, Sharon
Bell, Tria T                                  Calix, Medjina
Bellemare, Monique E.                         Callahan, Shamauri
Bello, Brittany A.                            Camacho, Karina
Belmonte, Alejandro B.                        Campbell, Beverly
Benitez, Veronica M.                          Campman, Linda E.
Benjamin, Andrea S.                           Campos, Eunice G.
Benjamin, Thomas                              Canchola, Andrea
Benson, Danielle                              Cantu, Lauren A.
Benson, David A.                              Caporaso, Jocelin
Benton, Eric D.                               Cardenas, Julie Ann
Berkas, Maridith S.                           Carls, Amanda K.
Berry, Angela E.                              Carman, Ernest E.
Berry, Capreise W.                            Carter, Natasha L.
Beuter, Amanda                                Cartwright, Rebecca J.
Bias, TeAsia                                  Cassel, Micah A.
Bjorklund, Margaret M.                        Castillo, Belen A.
Black, Toya                                   Castillo, Diana C.
Bloom, Richard D.                             Castillo, Hector O.
Blue, Valencia A.                             Chacon, Candace A.
Bohman, Joseph D.                             Chambers, Courtney A.
Bojorquez, Juan C.                            Chang, Julie B.
Bombard, Angela M.                            Charson, Sarah
Bookal, Michael                               Chen, Tracy
Boone, Gina I.                                Chia, Lin Ma
Border, Lori L.                               Chin, Tiffany A.
Boston, Claudia                               Chow, Claudia V.
Bounthavilay, Neda                            Ciarmiello, Gina M.
Bowen, Kevin H.                               Clark, Ireri
Bowman, Aleena B.                             Claveria, Protacio A.
Bradford, Kathrine R.                         Clemente, Corrine R.
Bradley, Yolanda Y.                           Coelho, Henriqueta

                                         29
60987/0001-20345903v4
              Case 20-11413-KBO   Doc 288-1    Filed 07/07/20   Page 42 of 54




Coello, Andy L.                               Dozier, Lorrie Ann
Coello, Luis A.                               Dubur, David
Coffini, Libby K.                             Duchon, Amanda A.
Colbert, Benjamin A.                          Duran, Angelica Y.
Cole, Teresa L.                               Eastman, Jamie
Coleman, Evan Y.                              Edwards, Alyssa A.
Colon, Evelyn                                 Eggenhafer, Claudia T.
Cook, Rebecca H.                              Eitel, Douglas
Corbett, Shannon                              Emanuel, Therese E.
Cortez, Tanya G.                              Engen, Theresa J.
Costantino, Cory                              English, Jenna R.
Counter, Ashley B.                            Engwer, Jeremy M.
Cox, Randall                                  Enz, Jennifer A.
Crawford, Ryan T.                             Escareno-Flores, Brenda
Crowell, Christian C.                         Espino, Beatriz
Crudden, Christina M.                         Espinosa, Andrea E.
Cuttler, Janice E.                            Esposito, Joseph M.
Daniel, Irene                                 Ess, Shana
Daniels, Lynn                                 Estinfil, Naderge
Dashosh, Julie L.                             Etienne, Eddyne
David, Alison M.                              Evans, Lisa E.
Davila, Sunceris                              Falcon, Cynthia
Davis, Sandra E.                              Fallers, Brianna L.
Dean, Deanna                                  Fallon, Darren P.
Del Bello, Ashley L.                          Farrell, Lee C.
Dell, Shanteal K.                             Feeny, Kallie
DeLuca Robles, Amanda L.                      Ferguson, Wendy E.
Deminter, Tammy                               Fernandez, Cecilia T.
Dencause, Jorge                               Fernandez, Rosa
Denkman, Gregory W.                           Feuda, Sylvia L.
Denlinger, Joel                               Fidlin, Brittney L.
Devine, Enrique                               Fiegl, Angie C.
Dewitt, Dayami                                Fieldhouse, Dana J.
Dewolfe, John                                 Figueroa, Melissa
Diaz, Lindsey                                 Figueroa, Michelle
DiBella, Cassandra                            Fikaris Shikar, Despina
DiMaio, Cherie                                Filtch, Brielle
Distefano, Nelia                              Fish, Daniel E.
Diurno, Amanda                                Fogu, Ashley N.
Dolan, David V.                               Forrest, Terry L.
Domingo, Lynell                               Forrester, James D.
Dominguez, Alice                              Forte, Tasnuva Pia
Donaldson, Hoa H.                             Francek, Karen E.
Dorrani, Gazelle S.                           Franceschini, Ryan J.
Doty, Lara C.                                 Franck, Lynn D.
Douglas, Donna                                Francois, Willy
Downie, Judy                                  Friedman, Julia K.

                                         30
60987/0001-20345903v4
              Case 20-11413-KBO   Doc 288-1    Filed 07/07/20   Page 43 of 54




Fronda, Korin                                 Gross, Lauren E.
Fuller, Lisa Renae                            Gsell, Allegra
Gallardo, Douglas                             Guerrero, Suzette J.
Gallego, Carmen                               Guillaume, Samantha S.
Gallins, Helen                                Gunn, Kiara S.
Gallo, Jennifer L.                            Gupta, Sangeeta
Galovic, Melinda S.                           Guzman, Nancy
Gamez Rodriguez, Arodis                       Haase, Amanda M.
Gansner, Mary E.                              Hagar, Sandra Lynn
Garcia, Vanessa                               Hamadeh, Grace W.
Garcia, Veronica                              Hamilton, Jourdan
Garcia-Julian, Jonathan D.                    Harms, Christina L.
Garrett, Aaron E.                             Harper, Ashlea M.
Gehrke, Nikki-Lyn D.                          Harrold, Mary C.
Gentile, Debra                                Harvey, Sherri D.
George, Breighton P.                          Hatmaker, Amanda R.
Giancaterino, Jennifer C.                     Hausman, Alaina
Gilbert, Jamie M.                             Hayes, Megan
Glass, Rebecca                                Helland, Ann M.
Glinsky, Shelby L.                            Hellman, Elizabeth A.
Glover, Kimberly Ann                          Hellzen, Laurie A.
Gobernatz, Callen M.                          Henn, Joseph
Gomez, Aidaly                                 Hernandez, Cynthia M.
Gomez, Carlos A.                              Hernandez, Julio
Gomez, Theresa                                Hernandez, Marlene
Gonzalez, Ashley                              Hernandez, Vickie
Gonzalez, Cesar A.                            Herndon, Jill M.
Gonzalez, Julio                               Herrera, Cynthia A.
Gonzalez, Rachel                              Herrera, Gissel
Gonzalez, Randalle G.                         Herring, Jessica
Gonzalez, Susan                               Herzlich, Raychel Lee
Goodman, George E.                            Hibler, Debbie
Goodwin, Taunya N.                            Hilles, Annette
Gordon, Austen                                Hinzman, Meranda M.
Gordon-Pequignot, Christina J.                Hirotani, Yumi
Gorgy, Rachel                                 Hodge, Jodi
Gould, Stacy Anne                             Hogue, Courtney E.
Goulet, Elizabeth M.                          Holder, Tevin
Gozari, Fereshta Gulmakai                     Holmes, Richard J.
Graham, Carolyn F.                            Horne, Sarah D.
Graham, Katlind N.                            Horsey, Darrick P.
Graziano, Catherine                           Howard, Cherie S.
Green, Jonelle                                Howe, Elizabeth M.
Green, Lashanna                               Howlader, Sermona
Greenberg, Jason B.                           Hudson, Jennifer J.
Grega, Christopher A.                         Hudson, Lindsay
Griffin, Danielle                             Hull, Jonny

                                         31
60987/0001-20345903v4
              Case 20-11413-KBO   Doc 288-1    Filed 07/07/20   Page 44 of 54




Hunefeld, Ann P.                              Knapp, Kimberly
Huntoon, Jennifer F.                          Knighten, Felicia
Hurd, Michael Brett                           Kolev, Nikolay V.
Hutkay, Julianna                              Kolker, Karel
Iaquinto, Melissa J.                          Koll, Tige A.
Isabell, Sebree                               Kopp, Torey J.
Jackson, Erika R.                             Kowalczyk, Donna
Jacobchick, Ashley M.                         Kraus, Peter S.
Jacobson, Margaret                            Krogen, Laura L.
Jameson, Todd E.                              Krueger, Chad
Jean-Baptiste, Djenann                        Kugel, Sarah C.
Jenkins, Jalysa                               Kurpiewski, Susan M.
Jenkins, Stephanie                            Lahee, Andrea
Jimenez, Byron                                Langer, Nicole L.
Johnson, Aisha D.                             LaScola, Adam
Johnson, Carrengton R.                        LaVigne, Ashley
Johnson, Charisse R.                          Lavino, Colleen M.
Johnson, Chavon D.                            Leathers, Javetta
Johnson, Jessica Layne                        Lebowitz, Richard D.
Johnson, Shavon Y.                            Lebrun, Johana Gael
Johnson, Xavier                               Lechuga, Armando
Johnson-Gordon, Kris E.                       Ledesma-Martinez, Yessenia
Jones, Adrienne E.                            Leesemann, David A.
Jones, Brooke M.                              Leger, Fara
Jones, Cynthia R.                             Leitza, Amanda L.
Jones, Robert S.                              Leon, Adrian
Jones, Wendy                                  Lesher, Macy E.
Jordan, Lynne                                 L'Etoile, Sara L.
Jowers, Sarah E.                              Leverette, Stuart B.
Kaehr, Kristin M.                             Lewis, James D.
Kato, Kioko                                   Lewis, Michael
Katsikes, Eleni D.                            Lewis, Rachel C.
Keljanovic, Valentina                         Lipman, Janice Louise
Kelly, Adriann                                Lira, Gina
Kemerer, Shawnta M.                           Lloyd-Davies, Ashley E.
Kemp, Kelly L.                                Lockwood, Joyce
Kerns, Christina M.                           Loera, Denise
Ketterhagen, Kristin                          London, Arin L.
Khalifa, Samira                               Lopez Diaz, Jose
Khan, Mariya                                  Lopez, Emily
Kidd, Colleen                                 Lopez, Joel
Kidd, Jacqueline J.                           Lorenz, Janine D.
Kilfoil, Katherine L.                         Lormestoire, Erline
Kinda, Elana                                  Love, Julie A.
Kiser, Karen J.                               Lugo Ramirez, Nancy
Klein, Renee A.                               Lujan, Danae J.
Klinger, Carol J.                             Luna, Javier

                                         32
60987/0001-20345903v4
              Case 20-11413-KBO   Doc 288-1    Filed 07/07/20   Page 45 of 54




Lyle, Karli                                   Menning, Lacey-Ann
Lynch, Stephanie C.                           Mikulich, Julia M.
Macias, Christina                             Millare, Jennylou
Magness, Gilbert A.                           Miller, Imari K.
Malek, Elizabeth A.                           Miller, Kiara
Mamaev, Alexander L.                          Miller, Mathew A.
Mann, Destiene H.                             Miller, Roxanne
Manning, Marianthi                            Milune, Theresa E.
Margadonna, Debra A.                          Mlinar, Braden E.
Marques, Vlademir G.                          Moisi, Laura
Marshall, Arianna T.                          Mollura, Joseph
Marshall, Hannah M.                           Monaghan, Brielle A.
Martin, Natalia                               Mongui, Myriam
Martin, Robbin L.                             Monreal-Wake, Diana A.
Martin, Robin M.                              Montoya, Karla
Martinez, Jonathan                            Moody, Amberle J.
Mason, Madeline                               Moore, Renee
Mastrianni, Julie A.                          Morales, Melanie M.
Mataraza, Samantha G.                         Morales, Melissa R.
Matiaco, Dianna                               Morales, Sandra Lee
Mayers, Joseph                                Morris-Mitchell, Sakeera R.
Mazariegos, Omar R.                           Morschauser-Bruno, Dana
Mazza, Claudia                                Mosley, Samantha R.
McAlee, Livia A.                              Muggenburg, Tara K.
McCalla-Dallaway, Kishanne                    Munoz, Erin R.
McCardle, Sarah E.                            Murdock, Alivia
McCarron, Michael E.                          Murdock, Yvonne E.
McCauley, Gregory L.                          Murphy Od PC, David J.
McGehee, Heather A.                           Murphy, Teri C.
McGuire, Kathleen B.                          Napolitano, Jennifer M.
McKay, Shayna V.                              Nemorin, Elizabeth
McLachlan, Joanne                             Nettleton, Jana R.
McLaren, Kerry-Ann                            Ngo, Diep N.
McLin, Rozell M.                              Nguyen, Thu T.
McMahon, Frank J.                             Nicholas, Kay V.
McMahon-Renz, Jayne                           Nichols, James D.
McMillian, Jamiela N.                         Nick, Jane
McRoy, Tress R.                               Nunez DeVillavicencio, Doris
Medina, Elizabeth P.                          Nunnally, Brettany N.
Medina, Jennifer                              Nysven, Allie M.F.
Medina, Karla G.                              Obrien, Chanthano N.
Meier, Jennifer F.                            Ocampo Toledo, Nelly
Melamed, Lisa A.                              O'Day, Ashley S.
Melendez, Sheila                              Oettinger, Maria
Mendez, Carla                                 Oettinger, Nick J.
Mendoza, Laura J.                             Offutt, Stephanie E.
Mendoza, Myrna                                Ojeda Cantu, Ana A.

                                         33
60987/0001-20345903v4
              Case 20-11413-KBO   Doc 288-1    Filed 07/07/20   Page 46 of 54




Olson, Jeremy W.                              Piteo, Thomas M.
Olson, Rachel J.                              Pitts, Halaina J.
Onfroy, Ariana D.                             Plath, Angela M.
Orr, Jacquelyn D.                             Pocis, Cheryl
Ortiz, Natalie M.                             Ponticel, Lydia M.
Ortiz, Yara                                   Poonjolai, Ramu
Owen, James                                   Porrini, Anna
Pacheco, Valerie L.                           Porter, Jessica L.
Padilla, Diana D.                             Potter, John
Padilla, Yesenia                              Potts, Justin
Padron, Ana R.                                Prater, Amanda G.
Palma, Sandra                                 Pratt, Christina C.
Panepinto, Ruth B.                            Presley, Kinika S.
Panta, Luzmila Y.                             Price, James N.
Paredes, Alejandro A.                         Pugh, Sonya L.
Parker, Delano O.                             Puglise, Angela M.
Parker, Jennifer M.                           Pullins, Deborah
Parkhurst, Kimberly L.                        Pursch, Nancy Q.
Parra, Cynthia J.                             Puthenpurayil, James
Parrish, Tabitha                              Quick, Angela M.
Pasco, Janice                                 Quinones, Jessica A.
Patch, Debbie Pian                            Rabideau, Lyssa
Paterson, Hilary C.                           Raheem, William K.
Paulos, Austin C.                             Ramdass, Samantha
Paulus, Kimberlee                             Ramirez, Cledis V.
Pavlicek, Sarah A.                            Ramirez, Jennifer A.
Pavonetti, Laura J.                           Ramirez, Kenny J.
Peralta, Dana                                 Ramirez, Shakira
Peredo, Adan                                  Ramos, Grace A.
Perez, Jose L.                                Ransome, Brittany R.
Perez, Marco                                  Ranucci, Yvette
Perez-Molina, Carolina                        Rawlings, Jane F.
Perilla, Echo                                 Raza, Hassam A.
Pesqueira, Lorena S.                          Reap, Jesse A.
Peterkin, Renee C.                            Reavis, Tomasita
Peterson, Karen M.                            Redmond, Kristina C.
Peterson, Scott                               Reed, Tiffaney V.
Petschow, Brandon M.                          Registre, Rolika C.
Phillip, Safiya                               Renko, Michelle G.
Phillips, Angela L.                           Resner, Sharon
Phillips, Whitney A.                          Reyna, Ernestina
Picciano, Kristen M.                          Reynolds, Melissa D.
Picheco, Jennifer L.                          Reynoso, Vincent
Pierce, Chad M.                               Rhanor, Michele A.
Pierce, Vickie L.                             Rhodes, Terri
Pietras, Tyler J.                             Richards, Martha C.
Piscicelli, Lori                              Richardson, David L.

                                         34
60987/0001-20345903v4
              Case 20-11413-KBO   Doc 288-1    Filed 07/07/20    Page 47 of 54




Ricketts, Jermaine                            Santana, Liliana J.
Riden, Robert J.                              Santangelo, Susan B.
Rieche, Joshua F.                             Santos, Elba R.
Rincon-Esquivel, Yolanda                      Santos, Geri Michele
Rivage, Sindia                                Santos, Norely
Rizo, Christine L.                            Savage, Georgette F.
Rizzo, Daniel                                 Schmidt, Jeanette C.
Robbins, Melissa A.                           Schmidt, Laura B.
Roberts, Ruth                                 Schnacky, Linda
Robinson, Tiffany A.                          Schram, Cinthia
Robles, Susan                                 Schuler, Emily
Rodriguez, Debra                              Schultz, Dawn R.
Rodriguez, Euddy J.                           Schweizer, Laura A.
Rodriguez, Melia L.                           Sclafani, Perlin
Rodriguez, Mercedes L.                        Scott, Dustin
Rodriguez, Miguel                             Sebastian, Tanna H.
Rohrbeck, Tina M.                             Sedillo, Gloria D.
Rojas, Michelle                               Sellers, Chandra C.
Rolph, Walter J.                              Semo, Laura M
Romanzi, Ida                                  Senczylo, Kimberly Ann
Romer, Kristina M.                            Senkow, Justin
Rosamore, Terrie D.                           Service, Jordon R.
Rosen, Ricki Alise                            Shahwan, Christ G.
Ross, Courtney                                Shallin, William A.
Rubio Rebolledo, Jenny                        Shaub, John S.
Rudlang, Amanda E.                            Shebioba, JaaEL R.
Ruffin, Justine D.                            Shepherd, Nancy H.
Ruhs, Michelle R.                             Shortridge, Wendy M.
Ruiz, Daniel A.                               Shydlinski, Terri A.
Ruiz, Maria Y.                                Sifuentes, Sarahi
Ruskin, Hailey N.                             Sigers, Zayra
Saah, Sheryl                                  Siguenza, Victoria Sofia
Saavedra, Lily S.                             Sim, Youmi
Sabo, Chris                                   Simington, Cathy L.
Sadler, Ashley                                Simmons, Catherine
Salas, Francisco                              Simmons, Jonathan C.
Salaverry, Jani                               Simons, Samantha H.
Salazar, Valerie                              Slaughter, Lea
Saldivar, Barbara J.                          Sluiter, Leah J.
Samuels, Ashley                               Smart, Kandis
Sanchez, Monique                              Smarzinski Od, Kay
Sanchez, Rosa M.                              Smith, Brian
Sanders, Ryan M.                              Smith, Daniel A.
Sanderson, Jessica A.                         Smith, Ethan
Sandman, Denise A.                            Smith, Kelli R.
Sandoval, Caitlynn L.                         Smith, Kiesha L.
Sanford-Sayani, Amanda M.                     Smith, Margaret S.

                                         35
60987/0001-20345903v4
              Case 20-11413-KBO   Doc 288-1    Filed 07/07/20   Page 48 of 54




Smith, Meagan M.                              Torres Escalante, Mayra A.
Smith, Reina E.                               Torres Medina, Alexander
Smith, William Colin                          Torres, Elizabeth M.
Smith-Jackson, Jennifer R.                    Torres, Jessica Y.
Snide, Jenna M.                               Torres, Luis
Som, Christina                                Treffert, Annette M.
Sosa, Nancy J.                                Tripp, David C.
Soto, Genesis                                 Troop, Erykah A.
Soto, Magen M.                                Tucker, Hai-Ling E.
Sotomayor, Anne E.                            Tullo, William
Spillane, Monica L.                           Tulod, Monicabrett C.
Spooner, Maria B.                             Turner, Courtney S.
Spoors, James                                 Turner, Gregory Phillip
Springer, Bailey R.                           Turner, Rebecca
St Martin, Gesline                            Turrietta, Jessica A.
St. Pierre, Stephanie R.                      Tyler, Temesha R.
Stahl, Amy                                    Uddin, Salma
Stahl, Zindeley                               Uriostegui-Santos, Kimberly
Staples, Patricia                             Valdes, Elaine
Statz, Laurie Lynn                            Valenzuela, Bianca
Steen, Carrie Ann E.                          Valladares, Juan
Steffen, Leslie L.                            Vallejo, Stephany
Stevenson, Debra M.                           Van Heel, Jennifer L.
Stevenson, Megan N.                           Van Horn, Maisy
Stone, Kimberly                               Varela, Ana
Stoodley, Cindy N.                            Vargas, Eva M.
Streetman, Kenneth                            Vargas, Osmilda E.
Tafoya, Tammy M.                              Vaughan, Joanne A.
Tanner, Kimberlee D.                          Vazquez, David A.
Tatum, Yon-kia T.                             Vergara, Melanie
Taveras, Stephanie                            Vidales, Donna M.
Taylor, Julie K.                              Villalba, Gloria M.
Teel, Savannah                                Villazon, Santiago J.
Tepedino, Christine                           Villella, Lucuana
Thao, Lisa                                    Vilme, Marsha
Thauer, Kimberly C.                           Visco Jr, Frank E.
Then, Yailyn                                  Vu, Henry
Thomas, Colleen M.                            Waite, Denisha L.
Thompson, Megan Hansen                        Wajid, Ariba
Thurman, Melissa                              Walker, Adriana J.
Tidwell, Hailee                               Walker, Carleen
Tilguan, Jenny G.                             Walker, Matthew
Tittsworth, Yvette                            Wallace, Andrea L.
Toenges, Corin                                Wallace, Pengsy
Toledo, Marianna                              Wallack, Charlotte B.
Tolentino, Marini                             Wallack, Sharon K.
Toribio, Franceli                             Ward, Julie K.

                                         36
60987/0001-20345903v4
              Case 20-11413-KBO      Doc 288-1          Filed 07/07/20    Page 49 of 54




Ward, Toni J.                                          Juliet Sarkessian, Esquire
Warr, Megan                                            Linda Casey, Esquire
Washington, Leticia A.                                 Linda Richenderfer, Esquire
Wauthier, Emily J.                                     Richard A. Schepacarter, Esquire
Way, Valencia S.                                       Timothy J. Fox, Jr., Esquire
Weaver, Michael
Weidman, Victoria A.                                   U.S. Bankruptcy Court Judges for the
Weinfurt, Emily                                        District of Delaware
Weinfurt, Lora J.                                      Chief Judge Christopher S. Sontchi
Wentling, Alyssa M.                                    Judge Brendan L. Shannon
Westermann, Nicole E.                                  Judge John T. Dorsey
Weston, Alexandria                                     Judge Karen B. Owens
Wheeler, Stephanie A.                                  Judge Laurie Selber Silverstein
White, Kelly                                           Judge Mary Walrath
Whitney Jr, Peter C.                                   Judge Ashley Chan
Wignall, Linda M.
Wilder, Valarie                                        U.S. District Court Judges for the District
Williams, Ashley S.                                    of Delaware
Williams, Delvin                                       Chief Judge Leonard P. Stark
Williams, Jamie C.                                     Judge Colm F. Connolly
Williams, Latausha                                     Judge Maryellen Noreika
Williams, Michelle D.                                  Judge Richard G. Andrews
Williamson, Jasmine M.                                 Chief Magistrate Judge Mary Pat Thynge
Williamson, Kristine M.                                Magistrate Judge Christopher J. Burke
Wilson, Emanuel D.                                     Magistrate Judge Jennifer L. Hall
Wolkoff, Chelsea                                       Magistrate Judge Sherry R. Fallon
Wolter, Richard H.
Wooley, Margaret                                       U.S. Court of Appeals Judges for the Third
Wright, Courtney E.                                    Circuit
Wright, Naomi A.                                       Chief Judge D. Brooks Smith
Wuetig, Keith W.                                       Judge Theodore A. McKee
Yambo, Giovanni M.                                     Judge Thomas L. Ambro
Yang, Jennie                                           Judge Michael A. Chagares
Young, Brittanie                                       Judge Kent A. Jordan
Young, Karen S.                                        Judge Thomas M. Hardiman
Yow, Sarah E.                                          Judge Joseph A. Greenaway, Jr.
Zumaya, Mary E.                                        Judge Patty Shwartz
Zyla, Sara                                             Judge Cheryl Ann Krause
                                                       Judge L. Felipe Restrepo
U.S. Trustee’s Office – Region 3 - Trial               Judge Stephanos Bibas
Attorneys                                              Judge David J. Porter
Andrew R. Vara, Esquire (U.S. Trustee)                 Judge Paul B. Matey
T. Patrick Tinker, Esquire (Asst. U.S. Trustee)        Judge Peter J. Phipps
Benjamin Hackman, Esquire                              Judge Walter K. Stapleton
David L. Buchbinder, Esquire                           Judge Morton I. Greenberg
Hannah M. McCollum, Esquire                            Judge Anthony J. Scirica
Jane Leamy, Esquire                                    Judge Robert E. Cowen

                                                  37
60987/0001-20345903v4
              Case 20-11413-KBO   Doc 288-1   Filed 07/07/20   Page 50 of 54




Judge Richard L. Nygaard
Judge Jane R. Roth
Judge Marjorie O. Rendell
Judge Julio M. Fuentes
Judge D. Michael Fisher




                                         38
60987/0001-20345903v4
Case 20-11413-KBO   Doc 288-1   Filed 07/07/20   Page 51 of 54




         EXHIBIT B
          Case 20-11413-KBO              Doc 288-1        Filed 07/07/20        Page 52 of 54




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

                                                               :
In re:                                                         :   Chapter 11
                                                               :
LVI INTERMEDIATE HOLDINGS, INC. et al                          :   Case No. 20-11413 (KBO)
                                                               :
                 Debtors.                                      :   RE D.I. _______
                                                               :
                                                               :


           ORDER AUTHORIZING EMPLOYMENT AND RETENTION OF
           GAVIN/SOLMONESE LLC NUNC PRO TUNC TO JUNE 23, 2020
                     AS FINANCIAL ADVISOR TO THE
             OFFICIAL COMMITTEE OF UNSECURED CREDITORS

         Upon consideration of the Application of the Official Committee of Unsecured

Creditors for an Order Pursuant to Bankruptcy Code Sections 328 and 1103 and Bankruptcy

Rule 2014 Approving the Employment and Retention of Gavin/Solmonese LLC nunc pro

tunc to June 23, 2020, as Financial Advisor to the Official Committee of Unsecured

Creditors (the “Application”)1; and the Court being satisfied, based upon the representations

made in the Application and the Declaration of Edward T. Gavin, CTP that Gavin/Solmonese

LLC (“Gavin/Solmonese”) represents or holds no interests adverse to the Debtors or their

estates, and that the employment of Gavin/Solmonese is necessary and is in the best interests

of the Debtors' estates; and it appearing that Gavin/Solmonese is a “disinterested person” as

the term is defined in Section 101(14) of the Bankruptcy Code; and it appearing that this

Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and it

appearing that this proceeding is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and it



1 All capitalized terms not otherwise defined herein shall assume the meanings ascribed to them in the
Application.
             Case 20-11413-KBO      Doc 288-1        Filed 07/07/20   Page 53 of 54




appearing that venue of this proceeding and this Application in this District is proper

pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that sufficient notice of the

Application has been given; and good cause having been shown, it is hereby

          ORDERED that the Application is GRANTED as set forth herein; and it is further

          ORDERED that the retention of Gavin/Solmonese as financial advisor to the Official

Committee of Unsecured Creditors to perform all of the services set forth in the Application

on the terms set forth in the Application is approved pursuant to Sections 328 and 1103 of

the Bankruptcy Code, nunc pro tunc to June 23, 2020; and it is further

          ORDERED, that Gavin/Solmonese is entitled to reimbursement of actual and

necessary expenses, including legal fees related to this retention application and future fee

applications as approved by the court, provided, however, that Gavin/Solmonese shall not

seek reimbursement of any fees incurred defending any of Gavin/Solmonese’s fee

applications in these cases; and it is further

          ORDERED that Gavin/Solmonese shall be compensated for work which will be

billed on a tenth-of-an-hour basis, in accordance with the procedures set forth in Sections

328, 330 and 331 of the Bankruptcy Code, applicable Federal Rules of Bankruptcy

Procedure, Local Rules of this Court, any administrative order governing professional fees

in these cases, and any such procedures as may be fixed by order of this Court; and it is

further

          ORDERED, that no agreement or understanding exists between Gavin/Solmonese

and any other person, other than as permitted by Bankruptcy Code section 504, to share

compensation received for services rendered in connection with these cases, nor shall

Gavin/Solmonese share or agree to share compensation received for services rendered in




11835853/1                                       2
             Case 20-11413-KBO        Doc 288-1   Filed 07/07/20     Page 54 of 54




connection with these cases with any other person other than as permitted by Bankruptcy

Code section 504; and it is further

         ORDERED, that to the extent this Order is inconsistent with any prior order or

pleading with respect to the Application in these cases, the terms of this Order shall govern;

and it is further

         ORDERED, that this Court retains jurisdiction with respect to all matters arising

from or related to the implementation of this Order.




11835853/1                                    3
